Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 1 of 75 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 ALLAN KATES, Derivatively on Behalf of                  Case No.:
 METLIFE, INC.,

                               Plaintiff,                VERIFIED STOCKHOLDER
                                                         DERIVATIVE COMPLAINT
         vs.

 STEVEN A. KANDARIAN, CHERYL W.                          JURY DEMANDED
 GRISÉ, CARLOS M. GUTIERREZ, GERALD
 L. HASSELL, DAVID L. HERZOG, R.
 GLENN HUBBARD, EDWARD J. KELLY, III,
 WILLIAM E. KENNARD, JAMES M. KILTS,
 CATHERINE R. KINNEY, DIANA
 McKENZIE, and DENISE M. MORRISON

                               Defendants,

       -and-

 METLIFE, INC.,

                              Nominal Defendant.



       Plaintiff Allan Kates (“Plaintiff”) by and through his undersigned counsel, derivatively on

behalf of Nominal Defendant MetLife, Inc. (“MetLife” or the “Company”), submits this Verified

Shareholder Derivative Complaint (the “Complaint”). Plaintiff’s allegations are based upon his

personal knowledge as to himself and his own acts, and upon information and belief, developed

from the investigation and analysis by Plaintiff’s counsel, including a review of publicly available

information, including filings by MetLife with the U.S. Securities and Exchange Commission

(“SEC”), press releases, news reports, analyst reports, investor conference transcripts, publicly

available filings in lawsuits, and matters of public record. Plaintiff believes that substantial

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 2 of 75 PageID #: 2



discovery.

                                 NATURE OF THE ACTTION

       1.      This is a shareholder derivative action brought on behalf of and for the benefit of

MetLife, against certain of its officers and/or directors named as defendants herein seeking to

remedy their breaches of fiduciary duties and other wrongful conduct as alleged herein and that

occurred from February 27, 2013 to the present (the “Relevant Period”). Defendants’ actions have

caused, and will continue to cause, substantial financial harm and other damages to MetLife,

including damages to its reputation and goodwill.

       2.      MetLife is one of the world’s leading financial services companies, providing its

customers with insurance, annuities, employee benefits and asset management products and

services. As described in its Form 10-K for the fiscal year ended December 31, 2017 and filed

with the SEC on March 1, 2018 (the “2017 10-K”), in its United States (“US”) segment MetLife

is organized into three businesses: (a) Retirement and Income Solutions (“RIS”) – This business

unit is the subject of this litigation. It was organized and called Corporate Benefit Funding

(“CBF”) earlier in MetLife’s business history; (b) Group Benefits and (c) Property and Casualty.

       3.      One of RIS’s major products is pension risk transfers. As more fully described

herein, MetLife failed to establish adequate reserves for its pension risk transfer products in its US

segment. MetLife accomplished this by using a scheme it had previously employed -- resulting in

multi-state investigations and an approximately $500 million settlement paid by MetLife.

       4.      On December 15, 2017, MetLife filed a Form 8-K where it made its first indication



                                                  2
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 3 of 75 PageID #: 3



of a problem relating to locating annuitants and its impact on MetLife’s reserves. This was

followed with, among other things, MetLife’s January 29, 2018 press release where it admitted

that its prior release of group annuity reserves resulted from a material weakness in internal control

over financial reporting and that it expected to increase its reserves by more than $500 million.

        5.     On this January 29, 2018 news, MetLife shares fell from a close of $54.40 on

January 29th to $49.73 on January 30th, falling further to $48.07 on January 31st, a decline of more

than 11.5%.

                                 JURISDICTION AND VENUE

        6.     Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities Exchange Act of 1934

(the “Exchange Act”), this Court has jurisdiction over the claims asserted herein for violations of

sections 10(b) and 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder. This

Court has supplemental jurisdiction over the remaining claims under 28 U.S.C. § 1367.

        7.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District

or is an individual who has sufficient minimum contacts with this District to render the exercise

of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

        8.     Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i)

MetLife maintains its principal place of business in this District; (ii) one or more of the defendants

either resides in or maintains executive offices in this District; (iii) a substantial portion of the



                                                  3
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 4 of 75 PageID #: 4



transactions and wrongs complained of herein, including Defendants’ primary participation in the

wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of fiduciary

duties owed to MetLife, occurred in this District; and (iv) Defendants have received substantial

compensation in this District by doing business here and engaging in numerous activities that had

an effect in this District.

                                            PARTIES

Plaintiff

        9.      Plaintiff Allan Kates (“Plaintiff”) acquired MetLife securities during the Relevant

Period and will continue to hold MetLife shares throughout the pendency of this action. Plaintiff

will fairly and adequately represent the interests of the shareholders in enforcing the rights of the

corporation.

Nominal Defendant

        10.     Nominal Defendant MetLife, Inc. (“MetLife” or “Company”) provides life

insurance, annuities, employee benefits, and asset management products in the United States and

internationally. The Company is a Delaware corporation with its principal executive offices

located at 200 Park Avenue, New York, New York 10166. MetLife securities trade on New York

Stock Exchange (“NYSE”) under the symbol “MET.”

Director Defendants

        11.     Defendant Steven A. Kandarian (“Kandarian”) has been the Company’s President

and Chief Executive Officer (“CEO”) since May 1, 2011. He has been the Chairman of the Board



                                                 4
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 5 of 75 PageID #: 5



of Directors (“Board”) since January 1, 2012. Kandarian is and has been the Chairman of

MetLife’s Executive Committee continuously since at least 2012. Kandarian has held various

other executive positions with MetLife since joining the Company in April 2005. Between 2012

and 2017 MetLife paid Kandarian the following compensation:

                                                                                 Change in
                                                                               Pension Value
                                                            Non-Equity              and
                                                                                               All Other
        Year     Salary        Stock Awards Option Awards Incentive Plan        Nonqualified                    Total
                                                                                             Compensation
                                                          Compensation           Deferred
                                                                               Compensation
                                                                                  Earnings
        2017   $1,550,000.00   $7,103,183.00   $2,078,380.00   $3,000,000.00      $670,763.00 $324,395.00   $14,726,721.00
        2016   $1,525,000.00   $6,874,761.00   $1,897,550.00   $4,000,000.00      $705,651.00 $278,977.00   $15,281,939.00
        2015   $1,425,000.00   $6,837,430.00   $1,939,582.00   $4,500,000.00      $724,960.00 $273,909.00   $15,700,881.00
        2014   $1,325,000.00   $6,027,795.00   $1,806,120.00   $5,000,000.00      $709,963.00 $294,924.00   $15,163,802.00
        2013   $1,212,500.00   $5,854,539.00   $1,729,089.00   $5,000,000.00      $578,929.00 $239,281.00   $14,614,338.00
        2012   $1,066,667.00   $3,897,031.00   $3,760,313.00   $4,200,000.00      $431,984.00 $313,016.00   $13,669,011.00
                                                                                                            $99,787,304.00


       12.     Defendant Cheryl W. Grisé (“Grisé”) has served as a member of the MetLife Board

since 2004. Grisé is and has been the Chairman of MetLife’s Governance and Corporate

Governance Committee continuously since at least 2012. She also is and has been a member of

MetLife’s Audit Committee, Compensation Committee, and Executive Committee continuously

since at least 2012. Grisé has also served as Lead Director continuously from at least 2011 through

June 13, 2017. Between 2012 and 2017, MetLife paid Grisé the following compensation:




                                                                    5
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 6 of 75 PageID #: 6



                       Fees Earned
          Year of                        Stock         All Other
                        or Paid in                                     Total
       Compensation                     Awards       Compensation
                           Cash
              2017        $87,500.00    $75,071.00       $1,620.00     $164,191.00
              2016       $219,519.00    $15,023.00       $1,635.00     $371,177.00
              2015       $180,000.00   $130,023.00       $1,619.00     $311,642.00
              2014       $180,000.00   $130,010.00       $1,619.00     $311,629.00
              2013       $180,000.00   $130,014.00       $1,619.00     $311,633.00
              2012       $185,469.00   $139,882.00       $6,622.00     $331,973.00
                                                                     $1,802,245.00

       13.     Defendant Carlos M. Gutierrez (“Gutierrez”) has served as a member of the

MetLife Board since 2013. Gutierrez is and has been a member of MetLife’s Governance and

Corporate Responsibility Committee continuously since at least 2012, and also is and has been a

member of MetLife’s Investment Committee since at least 2014. Between 2013 and 2017 MetLife

paid Gutierrez the following compensation:

                       Fees Earned
          Year of                        Stock         All Other
                        or Paid in                                     Total
       Compensation                     Awards       Compensation
                           Cash
              2017        $75,000.00    $75,071.00       $1,620.00     $151,691.00
              2016       $150,000.00   $150,023.00       $1,635.00     $301,658.00
              2015       $130,000.00   $130,023.00       $1,619.00     $261,642.00
              2014       $130,000.00   $130,010.00       $1,619.00     $261,629.00
              2013       $146,429.00   $146,446.00       $1,355.00     $294,230.00
                                                                     $1,270,850.00

       14.     Defendant Gerald L. Hassell (“Hassell”) has served as a member of the MetLife

Board since 2018. Hassell is a member of MetLife’s Audit Committee, Compensation Committee,

and Finance and Risk Committee.

        15.    Defendant David L. Herzog (“Herzog”) has served as a member of the MetLife


                                                 6
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 7 of 75 PageID #: 7



Board since 2016.    Herzog is and has been the Chairman of MetLife’s Audit Committee

continuously since 2017.    He also is and has been a member of MetLife’s Compensation

Committee, and Executive Committee, and Finance and Risk Committee continuously since 2017.

Between 2016 and 2017 MetLife paid Herzog the following compensation:

                        Fees Earned
           Year of                       Stock         All Other
                         or Paid in                                    Total
        Compensation                    Awards       Compensation
                           Cash
             2017         $95,000.00   $75,071.00        $1,620.00    $171,691.00
             2016         $96,841.00   $96,841.00          $447.00    $194,129.00
                                                                      $365,820.00

David L. Herzog was appointed to the Board of Directors in 2016 after that year’s Annual Meeting.

As a result, the Company paid Mr. Herzog a prorated annual retainer fee in advance for services

from his appointment through the 2017 Annual Meeting.

       16.    Defendant R. Glenn Hubbard (“Hubbard”) has served as a member of the MetLife

Board since 2007. Hubbard is and has been the Chairman of MetLife’s Investment Committee

continuously since at least 2012. He also is and has been a member of MetLife’s Executive

Committee and Finance and Risk Committee continuously since at least 2012. The Independent

Directors elected Hubbard to serve as the Lead Director effective June 13, 2017 to succeed Ms.

Grisé. Between 2012 and 2017, MetLife paid Hubbard the following compensation:




                                                 7
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 8 of 75 PageID #: 8



                       Fees Earned
          Year of                        Stock         All Other
                        or Paid in                                     Total
       Compensation                     Awards       Compensation
                           Cash
             2017        $100,000.00    $75,071.00       $6,620.00     $181,691.00
             2016        $175,000.00   $150,023.00       $6,635.00     $331,658.00
             2015        $155,000.00   $130,023.00       $6,619.00     $291,642.00
             2014        $155,000.00   $130,010.00       $6,619.00     $291,629.00
             2013        $155,000.00   $130,014.00       $6,619.00     $291,633.00
             2012        $160,469.00   $139,882.00       $6,622.00     $306,973.00
                                                                     $1,695,226.00

       17.    Defendant Edward J. Kelly, III (“Kelly”) has served as a member of the MetLife

Board since 2015. Kelly is and has been a member of MetLife’s Audit Committee and Finance

and Risk Committee continuously since 2015, and also is and has been a member of MetLife’s

Compensation Committee and Executive Committee since 2017. In 2018, Kelly served as

Chairman of the Finance and Risk Committee. Between 2015 and 2017, MetLife paid Kelly the

following compensation:

                       Fees Earned
          Year of                      Stock       All Other
                        or Paid in                                     Total
       Compensation                   Awards     Compensation
                           Cash
             2017         $92,500.00 $75,071.00        $1,620.00      $169,691.00
             2016        $168,269.00 $150,023.00       $1,635.00      $319,927.00
             2015        $152,075.00 $152,121.00       $1,487.00      $305,683.00
                                                                      $795,301.00

Kelly was appointed to the Board in 2015 before that year’s Annual Meeting. As a result, the

Company paid Kelly a prorated annual retainer fee in advance for services from his appointment

through the 2015 Annual Meeting.

       18.    Defendant William E. Kennard (“Kennard”) has served as a member of the


                                                 8
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 9 of 75 PageID #: 9



MetLife Board since 2013.     Kennard is and has been a member of MetLife’s Investment

Committee continuously since at least 2014, serving as its Chairman in 2017 and 2018. He also is

and has been a member of MetLife’s Finance and Risk Committee continuously since 2015 and

Executive Committee since 2017. Kennard was also a member of MetLife’s Governance and

Corporate Responsibility Committee in 2014. Between 2013 and 2017 MetLife paid Kennard the

following compensation:

                       Fees Earned
          Year of                      Stock       All Other
                        or Paid in                                    Total
       Compensation                   Awards     Compensation
                           Cash
              2017        $87,500.00 $75,071.00        $1,620.00     $164,691.00
              2016       $170,000.00 $150,023.00       $6,635.00     $326,658.00
              2015       $130,000.00 $130,023.00       $6,619.00     $266,642.00
              2014       $130,000.00 $130,010.00       $6,619.00     $266,629.00
              2013        $77,500.00 $77,514.00          $563.00     $155,577.00
                                                                   $1,180,197.00

The Board also approved a cash payment of $20,000 in 2016 to Kennard for services on a Special

Committee of the Board.

       19.     Defendant James M. Kilts (“Kilts”) has served as a member of the MetLife Board

since 2005.    Kilts is and has been the Chairman of MetLife’s Compensation Committee

continuously since at least 2011. He also is and has been a member of MetLife’s Compensation

Investment Committee continuously since at least 2011, the Executive Committee since 2014, and

the Governance and Corporate Responsibility Committee. Between 2012 and 2017, MetLife paid

Kilts the following compensation:




                                               9
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 10 of 75 PageID #: 10



                       Fees Earned
           Year of                       Stock          All Other
                        or Paid in                                       Total
        Compensation                    Awards        Compensation
                           Cash
             2017         $90,000.00    $75,071.00        $6,620.00     $171,691.00
             2016        $180,000.00   $150,023.00        $6,635.00     $336,658.00
             2015        $155,000.00   $130,023.00        $6,619.00     $291,642.00
             2014        $155,000.00   $130,010.00        $6,619.00     $291,629.00
             2013        $155,000.00   $130,014.00        $6,619.00     $291,633.00
             2012        $160,469.00   $139,882.00        $6,622.00     $306,973.00
                                                                      $1,690,226.00

       20.    Defendant Catherine R. Kinney (“Kinney”) has served as a member of the MetLife

 Board since 2009. Kinney is and has been a member of MetLife’s Audit Committee and Finance

 and Risk Committee continuously since at least 2012. Between 2012 and 2017, MetLife paid

 Kinney the following compensation:

                       Fees Earned
           Year of                       Stock          All Other
                        or Paid in                                        Total
        Compensation                    Awards        Compensation
                           Cash
             2017         $75,000.00    $75,071.00        $1,620.00      $151,691.00
             2016        $150,000.00   $150,023.00        $6,635.00      $306,658.00
             2015        $130,000.00   $130,023.00        $4,119.00      $264,142.00
             2014        $130,000.00   $130,010.00        $4,119.00      $264,129.00
             2013        $130,000.00   $130,014.00        $4,119.00      $264,133.00
             2012        $155,469.00   $139,882.00        $4,122.00      $299,473.00
                                                                       $1,550,226.00

       21.    Defendant Diana McKenzie (“McKenzie”) has served as a member of the MetLife

 Board since 2018. Per MetLife’s website, McKenzie is a member of MetLife’s Audit Committee.

       22.    Defendant Denise M. Morrison (“Morrison”) has served as a member of the

 MetLife Board since 2014. Morrison is and has been a member of MetLife’s Compensation



                                                 10
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 11 of 75 PageID #: 11



 Committee and Governance and Corporate Responsibility Committee continuously since 2014.

 Between 2014 and 2017, MetLife paid Morrison the following compensation:

                          Fees Earned
            Year of                       Stock       All Other
                           or Paid in                                      Total
         Compensation                    Awards     Compensation
                              Cash
              2017           $75,000.00 $75,071.00        $1,620.00      $151,691.00
              2016          $170,000.00 $150,023.00       $1,635.00      $321,658.00
              2015          $130,000.00 $130,023.00       $1,619.00      $261,642.00
              2014          $151,429.00 $151,481.00       $1,487.00      $304,397.00
                                                                       $1,039,388.00

 The Board also approved a cash payment of $20,000 in 2016 to Morrison for services on a Special

 Committee of the Board.

        23.     Defendants Kandarian, Grisé, Gutierrez, Hassell, Herzog, Hubbard, Kelly,

 Kennard, Kilts, Kinney, McKenzie and Morrison, are herein referred to as “Director Defendants.”

                           METLIFE CORPORATE GOVERNANCE

        24.     As members of MetLife’s Board, the Director Defendants were held to the highest

 standards of honesty and integrity and charged with overseeing the Company’s business practices

 and policies and assuring the integrity of its financial and business records.

        25.     The conduct of the Director Defendants complained of herein involves a knowing

 and culpable violation of their obligations as directors and officers of MetLife, the absence of good

 faith on their part, and a reckless disregard for their duties to the Company and its investors that

 the Director Defendants were aware posed a risk of serious injury to the Company

        26.     As discussed in MetLife’s Form DEF 14A filed with the SEC on April 26, 2018



                                                  11
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 12 of 75 PageID #: 12



 (the “2018 Proxy”), the Company maintains the following six standing Board Committees. In the

 2018 Proxy, MetLife describes the functions and responsibilities of each committee in relevant

 part:

               •   Audit Committee – oversees the Company’s accounting and financial

                   reporting processes and the audits of its financial statements, the adequacy of

                   the Company’s internal control over financial reporting, the integrity of its

                   financial statements, and the Company’s compliance with legal and regulatory

                   requirements.

               •   Compensation Committee – approves the goals and objectives relevant to the

                   Chief Executive Officer’s Total Compensation, evaluates the Chief Executive

                   Officer’s performance in light of such goals and objectives, and recommends,

                   for approval by the Independent Directors, the Chief Executive Officer’s Total

                   Compensation level based on such evaluation; oversees management’s efforts

                   to mitigate risks associated with the development and administration of the

                   Company’s compensation programs, including efforts to ensure that the

                   Company’s incentive plans do not encourage or reward excessive risk taking;

                   and reviews and discusses with management the Compensation Discussion and

                   Analysis to be included in the proxy statement.

               •   Executive Committee – “. . . may exercise the powers and authority of the

                   Board of Directors during intervals between meetings of the Board of Directors.

                                               12
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 13 of 75 PageID #: 13



                 The Executive Committee did not meet in 2017.”

             •   Finance and Risk Committee – oversees the Company’s financial policies and

                 strategies; its capital structure, plans and policies, including capital adequacy,

                 dividend policies and share issuances and repurchases; its proposals on certain

                 capital actions, strategic actions and other financial matters; and its assessment

                 and management of material risks.

             •   Governance and Corporate Responsibility Committee -- oversees the

                 Company’s compliance responsibilities and activities, including its legislative

                 and regulatory initiatives, sales practices, and ethics and compliance programs,

                 as well as the Company’s policies concerning its corporate responsibility

                 programs, oversees the Board evaluation and is responsible for reviewing the

                 compensation and benefits of the Company’s non-employee Directors, and also

                 oversees the management and mitigation of risks related to failure to comply

                 with required or appropriate corporate governance standards.

             •   Investment Committee - oversees the management of investment activities of

                 MetLife and, on a consolidated basis, of MetLife and all of its direct and indirect

                 subsidiaries. The Investment Committee, in coordination with the Finance and

                 Risk Committee, also oversees the management and mitigation of risks

                 associated with the investment portfolios of MetLife and of the consolidated

                 MetLife enterprise.

                                               13
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 14 of 75 PageID #: 14



        27.     The 2018 Proxy states “THE BOARD HAS MANY OTHER STRUCTURAL

 SAFEGUARDS AND GOVERNANCE PRACTICES THAT PROVIDE EFFECTIVE

 INDEPENDENT OVERSIGHT OF THE COMPANY.” (Emphasis in original). The 2018

 Proxy also claims that “[e]ach Board committee operates under a written charter that sets forth

 responsibilities relating to key matters.” However, a search of MetLife’s website for these charters

 or information about these six Board committees does not support this representation. In fact,

 MetLife’s website attaches copies of charters for the Audit Committee, Compensation Committee,

 and Governance and Corporate Responsibility Committee, only.               Contrary to MetLife’s

 representations in its 2018 Proxy, there are no MetLife committee charters for the Executive

 Committee, Finance and Risk Committee, or the Investment Committee. Surprisingly, MetLife’s

 website does not even mention the Executive Committee, Finance and Risk Committee, or

 Investment Committee. And its provided chart of Board Committee Membership (on its website)

 omits these three committees and the membership of each.1

 Codes of Conduct

        28.     MetLife has adopted and maintains three separate Codes of Conduct: (i) Directors’

 Code of Business Conduct and Ethics; (ii) Code of Conduct (for employees); and (iii) Financial

 Management Code of Professional Conduct. In its 2018 Proxy, MetLife states that the Directors’



 1
        See Exhibit 1 - MetLife Board Committees-Audit, Comp, Governance_November 2018,
 which is also viewable at https://www.metlife.com/content/dam/metlifecom/us/homepage/about-
 us/corporate-governance/MetLifeBoardCommittees-
 AuditCompGovernance_November2018.pdf.

                                                 14
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 15 of 75 PageID #: 15



 Code of Business Conduct and Ethics applies to all members of the Company’s Board of Directors

 including the Chief Executive Officer. It also states that its Code of Conduct applies to all

 employees of the Company and its affiliates, including the Executive Officers of the Company.

 Finally, MetLife states that its Financial Management Code of Professional Conduct applies to the

 Company’s Chief Executive Officer, Chief Financial Officer, Chief Accounting Officer and all

 professionals in finance and finance-related departments.

 Directors’ Code of Business Conduct and Ethics

        29.    As it appears on its website, MetLife’s Directors’ Code of Business Conduct and

 Ethics (“Directors’ Code of Conduct”) states that it was adopted on January 21, 2004. There is no

 indication this Code has been revised, amended, or updated since that date.

        30.    The Directors’ Code of Conduct provides in relevant part:

        MetLife Directors have a responsibility to lead by example, acting with truth,
        sincerity and fairness in all decisions.

                                            *    *    *
        Each Director is expected to comply with the letter and spirit of this Code.


                                            *    *    *

        Compliance with Laws, Rules and Regulations

        Directors shall comply with laws, rules and regulations applicable to them as
        Directors of MetLife.

        Fair Dealing

        MetLife’s reputation for ethical behavior is critical to its success. Directors must
        observe the highest ethical standards and act with integrity and honesty to promote

                                                15
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 16 of 75 PageID #: 16



         an environment that encourages MetLife’s officers and employees to sustain and
         enhance MetLife’s reputation and treat each other as well as customers, suppliers,
         and competitors with fairness and respect. Directors shall not take unfair advantage
         of anyone through manipulation, concealment, abuse of privileged information,
         misrepresentation of material facts, or any other unfair-dealing practice.

                                            *     *     *

         Compliance Procedures

         Directors shall communicate any suspected violations of this Code, including any
         violation of law or governmental rule or regulation, promptly to the General
         Counsel. Alleged violations shall be investigated by the Board or by a person or
         persons designated by the Board and appropriate action shall be taken in the event
         of any violations of the Code.

         31.    The Directors’ Code of Conduct requires annual certification by each Director.

         Code of Conduct

         32.    MetLife’s Code of Conduct (“Code of Conduct”) does not state when it was adopted

 and there is no indication this Code has ever been revised, amended, or updated. This Code of

 Conduct does not state who at MetLife is bound by it. This Code of Conduct provides in relevant

 part:

         The Code and the Law

                                            *     *     *

         As a MetLife employee, you have a responsibility to:

         Be knowledgeable about and follow all policies that affect your work
         responsibilities.

         Be aware of the legal and regulatory requirements of the country and region where
         you work and that affect your business.


                                                 16
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 17 of 75 PageID #: 17




       Disclose or raise concerns about any potential violations of law or policy, or any
       other potential issues, consistent with requirements of local law.

                                          *     *     *

       Ethical Conduct

       For almost 150 years, MetLife has built a reputation as a company that believes in
       fair dealing, integrity, and trustworthiness. Each of us has a personal
       responsibility to adhere to the highest standards of ethical conduct and to raise
       concerns about violations of law, policy, and our Code. We firmly believe that
       this is the only acceptable way of doing business.

                                          *     *     *

       Integrity and Honesty

       MetLife’s reputation depends on maintaining the highest standards of conduct in
       all of our business endeavors. You have a personal responsibility to protect this
       reputation by “doing the right thing” and acting as a good partner every time you
       work with our customers, business contacts, and each other. We expect you to
       conduct yourself with honesty and integrity in all aspects of your job. You should
       never take unfair advantage of anyone or any entity, including assisting others in
       doing so, through manipulation, wrongful concealment, abuse of privileged or
       confidential information, or any sort of misrepresentation.

                                          *     *     *

       Personal Responsibility

       Raising Concerns about Illegal or Unethical Behavior

       MetLife has built a reputation as a company that maintains the highest standards of
       honesty and integrity in everything it does. Each of us has a personal obligation to
       protect this reputation by strongly supporting a culture where concerns can be
       raised without fear of retaliation. Consistent with applicable laws, if you suspect
       or become aware of a violation of law, regulation, Company policy, or this Code
       by a fellow employee or by MetLife, it is your responsibility to immediately bring
       your concerns to the appropriate point of contact. It is also important to speak up


                                               17
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 18 of 75 PageID #: 18



       whenever you have reason to think that actions performed on behalf of MetLife
       may be illegal, unethical, or otherwise violate law, policy, or this Code. Regardless
       of whether the wrongdoing is intentional, we must make sure that neither you nor
       MetLife sanctions or appears to sanction any misconduct. Whenever in doubt about
       the appropriate ethical or legal choice to make, you should seek management’s
       guidance until guidance is obtained. When we bring our concerns to management’s
       attention, we help to make sure that MetLife operates in accordance with the highest
       ethical and legal standards.

                                           *     *     *

       Financial Strength

       Financial Strength Rooted in Ethical Behavior
       Financial Management and Disclosure

       As a large financial services company, we must maintain strict compliance with all
       laws and regulations governing disclosure, financial reporting, and records. You
       must exercise responsible use of, and control over, any financial records to which
       you have access.

       Accounting Standards

       We maintain our accounting records and prepare MetLife’s financial statements in
       accordance with accounting principles generally accepted in the U.S. We also
       follow the statutory or other accounting principles set forth by appropriate
       regulatory bodies. If you have a reason to believe that there are violations of either
       law or policy regarding MetLife’s financial records or operations, you should
       promptly report such information as identified in the “How to Report” section of
       this Code.

                                           *     *     *

       Earning the Public Trust

       Appropriate Sales Activities

       As a renowned financial services provider, we have established our success by
       allowing our honest reputation for providing quality to speak for itself. While we
       should promote our products and services robustly and effectively, our Company


                                                18
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 19 of 75 PageID #: 19



        expects each of us to do so in ways that are consistent with MetLife’s high standards
        for honesty and integrity. In conducting all business, we must only make
        statements that are factual, truthful, and completely accurate. This includes not
        unfairly bolstering our offerings by disparaging our competitors. In order to most
        effectively communicate to the public, we must each take steps to be appropriately
        informed about MetLife’s latest service offerings and products, and be mindful of
        current and emerging laws and practices that may affect the way we conduct our
        business. [Emphasis added]

        33.       This Code of Conduct requires annual certification.

        Financial Management Code of Professional Conduct

        34.       MetLife’s Financial Management Code of Professional Conduct (“Financial Code

 of Conduct”) appears on its website. There is no indication this Code has been revised, amended,

 or updated since that date.

        35.       The Financial Code of Conduct provides in relevant part:

        This Code of Professional Conduct applies to the Chief Executive Officer, the Chief
        Financial Officer, the Chief Accounting Officer, the Corporate Controller, the
        Financial Officers and Controllers of each business unit, and all professionals in a
        finance, accounting, treasury, tax, actuarial, audit or investor relations role in the
        MetLife enterprise. Such professionals are expected to adhere to this Code, take
        personal responsibility for conducting the business endeavors of MetLife fairly,
        promote a culture of honesty and accountability, and act and advocate that others
        act in conformity with the core values of MetLife and this Code. These
        professionals are also expected to adhere to the MetLife Employee Code of
        Business Conduct and Ethics as well as all other applicable MetLife policies and
        guidelines.


        Every employee involved in financial management in the MetLife enterprise shall:
              •   Act honestly and ethically, avoid or resolve actual or apparent conflicts of
                  interest in personal and professional relationships, and promptly disclose
                  any material transaction or relationship that reasonably could be expected
                  to give rise to such a conflict of interest to the General Counsel or as


                                                  19
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 20 of 75 PageID #: 20



                  provided in the Employee Code of Business Conduct and Ethics.
              •   Promote and provide appropriate disclosures to stakeholders that present
                  fairly the information therein (e.g., accurately, completely, objectively,
                  relevantly, timely and understandably), in accordance with applicable laws,
                  rules and regulations.
              •   Comply with applicable laws, rules and regulations of federal, state, foreign
                  and local governments, and private and public regulatory agencies.
              •   Adhere to, and, where applicable, monitor and improve, MetLife's
                  processes to maintain effective internal control over financial reporting.
              •   Act in good faith, responsibly, with due care, competence and diligence,
                  using considered, professional, independent judgment, and seek at all times
                  to present all reasonably available material information on a timely basis to
                  management and others in accordance with MetLife policies.


        36.       This Financial Code of Conduct does not require annual certification.

 Audit Committee Charter

        37.       MetLife’s Audit Committee Charter (as published on its website) states that it was

 reviewed, amended and restated effective October 23, 2018. MetLife has not provided information

 regarding the amendments made to this charter. Generally, MetLife’s Audit Committee is

 responsible for overseeing the adequacy of the Company’s internal controls over financial

 reporting, the accuracy of its public disclosures, and oversight of risk assessment and risk

 management. The Audit Committee Charter states in relevant part:

        Committee Authority and Responsibilities

        In carrying out its responsibilities, the Committee shall:

                                               *    *   *

        With respect to the Company’s internal control over financial reporting, the
        Committee shall review and discuss with management, the internal auditor and the

                                                   20
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 21 of 75 PageID #: 21



       independent auditor:

       Management’s reports evaluating the adequacy and effectiveness of the Company’s
       internal control over financial reporting, including any significant deficiencies or
       material weaknesses in the design or operation of internal control over financial
       reporting that could adversely affect the Company’s ability to record, process,
       summarize and report financial information.

       The independent auditor’s reports concerning the adequacy and effectiveness of the
       Company’s internal control over financial reporting.

       Management’s reports concerning the prevention and detection of fraud against the
       Company, including reports of any fraud, whether or not material, that involves
       management or other employees who have a significant role in the Company’s
       internal control over financial reporting.

       Regular updates from management, the internal auditor and the independent auditor
       regarding status of any remediation plans for any material weaknesses and
       significant deficiencies in the design and operation of internal control over financial
       reporting.

                                           *      *     *

       With respect to the Company’s internal control over financial reporting, the
       Committee shall review and discuss with management, the internal auditor and the
       independent auditor:

       •      Management’s reports evaluating the adequacy and effectiveness of the
              Company’s internal control over financial reporting, including any
              significant deficiencies or material weaknesses in the design or operation of
              internal control over financial reporting that could adversely affect the
              Company’s ability to record, process, summarize and report financial
              information.

       •      The independent auditor’s reports concerning the adequacy and
              effectiveness of the Company’s internal control over financial reporting.

       •      Management’s reports concerning the prevention and detection of fraud
              against the Company, including reports of any fraud, whether or not
              material, that involves management or other employees who have a

                                                 21
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 22 of 75 PageID #: 22



             significant role in the Company’s internal control over financial reporting.

       •     Regular updates from management, the internal auditor and the independent
             auditor regarding status of any remediation plans for any material
             weaknesses and significant deficiencies in the design and operation of
             internal control over financial reporting.

       With respect to the Company’s financial statements and disclosures of financial
       information, the Committee shall:

       •     Discuss with the independent auditor, and with the internal auditor, in each
             case out of the presence of management if deemed appropriate…(b) the
             Company’s internal control over financial reporting, and the budget, staffing
             and quality of the Company’s internal audit function; and (c) any
             “management” or “internal control” letter issued or proposed to be issued
             by such auditor to the Company, and management’s response thereto.

                                               *        *   *

       •     Review any material financial or other arrangements of the Company that
             do not appear on the Company’s financial statements, any reports by
             management, the internal auditor or the independent auditor regarding any
             such arrangements of the Company that do not appear on the Company's
             financial statements, and any transactions or courses of dealing with third
             parties that are significant in size or involve terms or other aspects that differ
             from those that would likely be negotiated with independent parties, and that
             are relevant to an understanding of the Company’s financial statements.

       •     Review management’s reports evaluating the effectiveness of the
             Company’s disclosure controls and procedures in assuring that material
             information required to be disclosed in the Company’s periodic reports filed
             with the Commission is reported to management, appropriately processed
             and summarized by management and reflected in such reports filed with the
             Commission within the specified time periods.

       •     Discuss with management, the internal auditor and the independent auditor
             the Company’s quarterly reports on Form 10-Q and the interim financial
             information contained therein, including the Company’s disclosures under
             “Management’s Discussion and Analysis of Financial Condition and
             Results of Operations,” or authorize the Committee Chair to discuss the

                                                   22
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 23 of 75 PageID #: 23



             foregoing with management, the internal auditor and the independent
             auditor and make a report thereon to the full Committee, prior to the filing
             of such quarterly reports with the Commission.

       •     Discuss with management the Company’s practices regarding earnings
             press releases as well as the financial information and earnings guidance
             management provides to analysts and rating agencies.

       •     Discuss with management, the internal auditor and the independent auditor
             the audited financial statements to be included in the Company’s annual
             reports on Form 10-K, including the Company’s disclosures under
             “Management’s Discussion and Analysis of Financial Condition and
             Results of Operations,” prior to the filing of such reports with the
             Commission and discuss with the independent auditor the matters required
             to be discussed by the applicable PCAOB standards.

       •     Based on its discussions with management, the internal auditor and the
             independent auditor and upon receipt of an opinion of the Company’s
             independent auditor on the Company’s financial statements, in form and
             content satisfactory to the Committee, determine whether to recommend to
             the Board that the Company’s audited financial statements be included in
             the Company’s Annual Reports on Form 10-K for filing with the
             Commission.

       The Committee also shall:

       •     Periodically discuss the guidelines and policies with respect to the process
             by which the Company undertakes risk assessment and risk management.

       •     Review the financial condition of the Company.

       •     Review with management, the internal auditor and the independent auditor
             any correspondence with regulators or governmental agencies and any
             employee complaints or published reports that are brought to its attention
             that raise material issues regarding the Company’s financial statements or
             accounting policies.

       •     Receive reports from the Company’s General Counsel concerning
             significant legal and regulatory matters.


                                              23
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 24 of 75 PageID #: 24



        •      Review the Company’s policies on ethical business conduct and review
               reports concerning the monitoring of compliance with such policies.

 Governance and Corporate Responsibility Committee Charter

        38.    MetLife’s Governance and Corporate Responsibility Committee Charter (as

 published on its website) states that it was reviewed, amended, and restated effective October 23,

 2018. MetLife has not provided information regarding the amendments made to this charter. The

 Governance and Corporate Responsibility Committee Charter states in relevant part:

        Role of the Governance and Corporate Responsibility Committee

        The Governance and Corporate Responsibility Committee (the Committee) is
        appointed by the MetLife, Inc. (the Company) Board of Directors (the Board) to
        assist the Board by … (iii) developing, and recommending to the Board for
        adoption, corporate governance guidelines applicable to the Company; … (vi)
        overseeing the Company’s compliance responsibilities and activities, including its
        legislative and regulatory initiatives, sales practices, and ethics and compliance
        programs. […]

                                            *     *     *

        Committee Authority and Responsibilities

        In carrying out its responsibilities, the Committee shall:

        Board Governance

        for each Board committee, advise the Board with respect to the committee charter
        […]

                                           *      *      *

        develop and recommend to the Board a set of corporate governance guidelines and
        recommend to the Board changes to the guidelines as the Committee deems
        necessary or desirable;


                                                 24
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 25 of 75 PageID #: 25



        oversee the evaluation of the Board and establish the procedures by which the
        evaluations will be conducted;

        annually review each Board committee charter in cooperation with that committee
        and recommend proposed changes to the Board.

                                             *   *    *

        periodically review the Board’s leadership structure and recommend changes to the
        Board as appropriate, and, if the Chairman of the Board is not an independent
        Director, make a recommendation regarding a Lead Director, who shall be elected
        by a majority of the independent Directors;

                                         *        *       *

        Corporate Governance, Regulatory and Compliance

                                         *       *        *

        review the Company’s sales practices for consistency with appropriate industry
        standards;

        review the Company and its subsidiaries’ ethics and compliance programs;
        review and approve the annual compliance plan;

 Compensation Committee Charter

        39.     MetLife’s Compensation Committee Charter (as published on its website) states

 that it was reviewed, amended, and restated effective October 23, 2018. MetLife has not provided

 information regarding the amendments made to this charter. The Compensation Committee

 Charter states in relevant part:

        Role of the Compensation Committee

        The Compensation Committee (the Committee) is appointed by the MetLife, Inc.
        (the Company) Board of Directors (the Board) to assist the Board in fulfilling its
        responsibility to oversee the compensation of the Company’s executive officers and

                                                 25
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 26 of 75 PageID #: 26



        other employees of the MetLife enterprise.

                                          *       *      *

        Committee Authority and Responsibilities

        In carrying out its responsibilities, the Committee shall:

                                          *       *       *

        with respect to the Chief Executive Officer:

                -   approve the corporate goals and objectives relevant to the Chief
                    Executive Officer's total compensation;

                -   evaluate the Chief Executive Officer's performance in light of such
                    goals and objectives; and

                -   endorse, for approval by the independent directors, the Chief Executive
                    Officer's total compensation level based on such evaluation;

        review and recommend approval by the Board of the total compensation of each
        person who is an “executive officer” of the Company under the Exchange Act, and
        the rules promulgated thereunder, each person who is an “officer” of the Company
        under Section 16 of the Exchange Act, and the rules promulgated thereunder,
        including their base salaries, annual incentive compensation, and long‐term equity‐
        based incentives;

                                           *      *      *

        oversee management’s efforts to ensure that the Company’s compensation
        programs do not encourage excessive or inappropriate risk‐taking;

                        DUTIES OF THE DIRECTOR DEFENDANTS

        40.    By reason of their positions as officers, directors, and/or fiduciaries of MetLife and

 because of their ability to control the business and corporate affairs of MetLife, the Director

 Defendants owed the Company and its shareholders the fiduciary obligations of trust, loyalty, good


                                                 26
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 27 of 75 PageID #: 27



 faith and due care, and were and are required to use their utmost ability to control and manage

 MetLife in a fair, just, honest, and equitable manner. The Director Defendants were and are

 required to act in furtherance of the best interests of MetLife and its shareholders.

        41.     Each director and officer of the Company owes to MetLife and its shareholders the

 fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

 Company and in the use and preservation of its property and assets, as well as the highest

 obligations of fair dealing. In addition, as officers and/or directors of a publicly held company,

 the Director Defendants had a duty to promptly disseminate accurate and truthful information

 regarding the Company’s operations, finances, financial condition, and present and future business

 prospects so that the market price of the Company’s stock would be based on truthful and accurate

 information.

        42.     The Director Defendants, because of their positions of control and authority as

 directors and/or officers of MetLife, were able to and did, directly and/or indirectly, exercise

 control over the wrongful acts complained of herein, as well as the contents of the various public

 statements issued by the Company.         Because of their advisory, executive, managerial and

 directorial positions with MetLife, each of the Defendants had access to adverse non-public

 information about the financial condition, operations, sales and marketing practices, and improper

 representations of MetLife.

        43.     To discharge their duties, the officers and directors of MetLife were required to

 exercise reasonable and prudent supervision over the management, policies, practices, and controls



                                                  27
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 28 of 75 PageID #: 28



 of the financial affairs of the Company. By virtue of such duties, the officers and directors of

 MetLife were required to, among other things:

                (a)    Ensure that the Company complied with its legal obligations and

        requirements, including acting only within the scope of its legal authority and

        disseminating truthful and accurate statements to the SEC and the investing public;

                (b)    Conduct the affairs of the Company in an efficient, businesslike manner so

        as to make it possible to provide the highest quality performance of its business, to avoid

        wasting the Company’s assets, and to maximize the value of the Company’s stock;

                (c)    Properly and accurately guide investors and analysts as to the true financial

        condition of the Company at any given time, including making accurate statements about

        the Company’s business prospects, and ensuring that the Company maintained an adequate

        system of financial controls such that the Company’s financial reporting would be true and

        accurate at all times;

                (d)    Remain informed as to how MetLife conducted its operations, and, upon

        receipt of notice or information of imprudent or unsound conditions or practices, make

        reasonable inquiries in connection therewith, take steps to correct such conditions or

        practices, and make such disclosures as necessary to comply with federal and state

        securities laws;

                (e)    Ensure that the Company was operated in a diligent, honest, and prudent

        manner in compliance with all applicable federal, state and local laws, and rules and



                                                 28
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 29 of 75 PageID #: 29



        regulations; and

                (f)     Ensure that all decisions were the product of independent business judgment

        and not the result of outside influences or entrenchment motives.

        44.     Each Director Defendant, by virtue of his position as a director and/or officer, owed

 to the Company and to its shareholders the fiduciary duties of loyalty, good faith, and the exercise

 of due care and diligence in the management and administration of the affairs of the Company, as

 well as in the use and preservation of its property and assets. The conduct of the Director

 Defendants complained of herein involves a knowing and culpable violation of their obligations

 as directors and officers of MetLife, the absence of good faith on their part, and a reckless disregard

 for their duties to the Company and its shareholders that the Director Defendants were aware or

 should have been aware posed a risk of serious injury to the Company.

        45.     The Director Defendants breached their duties of loyalty and good faith by causing

 the Company to misrepresent the information as detailed infra.            The Director Defendants’

 subjected the Company to the costs of defending, and the potential liability from, the securities

 class action (and related lawsuits). As a result, MetLife has expended, and will continue to expend,

 significant sums of money.

        46.     The Director Defendants’ actions have irreparably damaged MetLife’s corporate

 image and goodwill.

                      COMPANY BACKGROUND AND INFORMATION

 MetLife General Business Background



                                                   29
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 30 of 75 PageID #: 30



           47.    As described in its 2017 Form 10-K, MetLife is one of the world’s leading financial

 services companies, providing its customers with insurance, annuities, employee benefits and asset

 management products and services. Its US segment is organized into three (3) businesses: (i)

 Group Benefits; (ii) Retirement and Income Solutions (“RIS”); and (iii) Property & Casualty.

           48.    MetLife’s RIS business “. . . provides funding and financing solutions that help

 institutional customers mitigate and manage liabilities primarily associated with their qualified,

 nonqualified and welfare employee benefit programs using a spectrum of life and annuity-based

 insurance and investment products.”2

           49.    The product line of MetLife’s RIS business includes Pension Risk Transfers, which

 is the subject of this litigation and turns employer defined benefit pension plans into group annuity

 contracts (“GACs”). Plan administrators use employer pension plan funds to finance the purchase

 of large GACs from MetLife. The Pension Risk Transfer process results in employers closing out

 their pension liabilities and plan beneficiaries becoming entitled to annuity benefits as they reach

 retirement age. On its website, MetLife describes this as follows:

           Your company is transferring the responsibility for the payment of your Defined
           Benefit Plan’s pension benefits to us. A MetLife insurance company will issue an
           annuity to your company, and we will become responsible for guaranteeing your
           benefit, making payments to you, and providing all services related to your Defined
           Benefit Plan’s benefits.3
           50.     GACs are contracts negotiated between the former defined benefit pension plan



 2
           See 2017 Form 10-K at p. 8.
 3
           See https://www.metlife.com/retirement-and-income-solutions/pension-risk/pensions-
 center/

                                                  30
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 31 of 75 PageID #: 31



 provider and MetLife. Plan participants, including retirees, are not themselves party to the GACs,

 and may be unaware that responsibility for the administration of their retirement benefits has

 moved from their employer to MetLife.

        51.     Through the GACs and pension risk transfers, MetLife assumes the employer

 pension plan obligations and is responsible for paying retirement benefits to plan beneficiaries.

 Generally, companies provide MetLife with information related to their employee benefits plans,

 which MetLife uses to administer the GACs and effect payments.

        52.     MetLife is required to maintain adequate funds in its pension reserve accounts to

 pay future claims and liabilities pursuant to its GAC obligations. When a pension risk transfer

 agreement is consummated, MetLife establishes a liability (i.e., an accounting reserve) to account

 for the future policy benefits that are to be paid to pension annuitants. At some later date, MetLife

 reduces this liability (also referred to as releasing its accounting reserves) when it determines that

 a pension risk transfer annuitant has died. The annuitant’s death terminates the Company’s

 obligation to pay additional pension benefits to this person.          MetLife’s earnings increase

 commensurate with the reduction in its future pension benefits liability.

        53.     On information and belief, MetLife took no steps to maintain contact with group

 annuitants between the time that MetLife assumed responsibility for their pension benefits and the

 time the group annuitants neared age 65, and utilized the following process:

                (a)     MetLife sent out two letters to an annuitant’s last known address: one letter

        as the annuitant approached age 65, and a second letter as the annuitant approached age 70



                                                  31
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 32 of 75 PageID #: 32



        1/2. MetLife sent its letters to the addresses received from the annuitants’ defined benefit

        pension plan sponsor at the time MetLife acquired the pension obligations.

                (b)     If there was no response to the first letter, MetLife assumed the annuitant

        had deferred benefits beyond the normal retirement date. MetLife did not require any

        affirmative notice from group annuitants that they had elected to defer collection of their

        retirement benefits past the normal retirement date. MetLife took no additional steps to

        contact group annuitants or verify election (as assumed by MetLife) for approximately five

        years after sending the first letter.

                (c)     As retirees approached age 70 1/2, MetLife sent a second and final letter to

        the annuitant. In the absence of a response to this second letter, MetLife categorized an

        annuitant as “presumed dead.”

        54.     Other than sending two form letters, MetLife failed to take any additional steps to

 locate its missing or unresponsive annuitants. MetLife did not attempt to reach pensioners by any

 other means, including certified mail, electronic mail, or telephone. MetLife also did not make

 reasonable efforts to locate any beneficiaries or to have the past due amounts escheat to the

 appropriate state.

        55.     For a period encompassing and extending beyond the Relevant Period, pension risk

 transfers were important to MetLife’s overall business. MetLife executives have been quoted as

 saying “. . . pension risk management – which includes both pension risk transfer and risk

 mitigation strategies – is a core element of MetLife’s business and has been for over 90 years. […]



                                                 32
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 33 of 75 PageID #: 33



 MetLife has a 45% market share and is a leading pension risk transfer provider.”4

 MetLife’s Historical Improper Business Practices

        56.     As described on the Florida Office of Insurance Regulation website, “[i]n 2009 a

 Florida market conduct investigation revealed that life insurance companies [including MetLife]

 were not taking adequate steps to try to pay out on life insurance policies where information in the

 companies’ possession indicated that the insureds had died but no claim had been filed. Often,

 these companies were using information from the Social Security Administration’s Death Master

 File [“SSA-DMF”] to stop paying a deceased person’s annuity, but not using it to search for

 beneficiaries of a life insurance policy and initiate an investigation as to whether benefits were

 due.”5 This investigation was expanded to include insurance regulators from other states (the

 “Multi-State Investigation”).

        57.     The national Technical Information Service (government) website describes the

 SSA-DMF as “. . . an important tool used for verifying death”, and goes on to state, “Pension

 funds, insurance companies, Federal, State, and Local government agencies and others responsible

 for providing benefits or making benefit payments to retirees, recipients, or beneficiaries also use

 the DMF to verify if someone receiving a benefit or payment is deceased”.6

        58.     The Multi-State Investigation focused on whether MetLife violated various laws by


 4
         See www.PlanSponsor.com, June 2014, at https://www.plansponsor.com/thought-
 leadership/pension-perspective/
 5
         See
 https://www.floir.com/sections/landh/life_claims_settlement_practices_hearing05192011.aspx
 6
         See https://classic.ntis.gov/products/ssa-dmf/#

                                                 33
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 34 of 75 PageID #: 34



 using the SSA-DMF to benefit the Company while purposely not using the SSA-DMF when it

 would be to the Company’s detriment. Through the Multi-State Investigation, it was revealed that

 MetLife used the SSA-DMF to identify recently deceased annuitants whose benefits did not

 survive their death (so that MetLife could stop annuity payments, resulting in the remainder of the

 annuity contributing to MetLife’s earnings). However, MetLife was not using the SSA-DMF to

 identify individuals who had annuity contracts with death benefits, or life insurance policies, but

 who never contacted MetLife upon the policyholder’s death. As a result, MetLife did not pay

 death benefits to their beneficiaries.

        59.     As part of the Multi-State Investigation, on May 19, 2011, Todd Katz (“Katz”,

 MetLife’s then Executive Vice President U. S. Business Insurance Products) and Frank Cassandra

 (“Cassandra”, MetLife’s then Senior Vice President Insurance Products Financial) testified at a

 public hearing before (then) Insurance Commissioner Kevin McCarty. Katz testified in part:

        Commissioner McCarty: Okay. […] we’ll explore that with the different
        products. That would probably be great. Does MetLife use the Social Security
        Death Master File information for group annuities?

        Mr. Katz: We do. And I probably should talk a little bit about why we do and
        how that works, if that would be okay. For group annuity business, group annuities
        are typically claims that for the most part are in pay-off status; and so in a similar
        reason for using it as Social Security Administration has indicated, we use it as a
        means to prevent duration errors. If you think about the death – the annuity
        business almost getting a regular check each month, and if we receive an indication
        of death, that an individual has an annuity, we will suspend that payment and
        write to the family to assure that the death occurred. And I should clarify that. The
        rationale for that is if we didn’t and continued with payments, by definition, if we
        were making payments to people who were dead, those would be duration errors,
        they would be inappropriate payments, and they also could put the beneficiary in a
        bad spot because they are getting money that actually isn’t theirs


                                                 34
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 35 of 75 PageID #: 35




        Commissioner McCarty: Right. Understood. Without – I understand that’s a
        large corporation and as you already specified. And just in general, how long has
        MetLife used the Death Master for group annuities?

        Mr. Katz: To the best of my knowledge, we have been using it since the late ‘80s.

        Commissioner McCarty: Okay.

        Mr. Katz: I can’t give you an exact year.

        Commissioner McCarty: That’s fine. Does MetLife have written policies and
        procedures as it relates to the use of the Death Master File for group annuities?

        Mr. Katz: I believe we do, yes.

                                          *      *       *

        Commissioner McCarty: What is the match-up rate timeline [for the DMF] for
        today?

        Mr. Katz: Currently, for group annuities, we are matching once a month.

        Commissioner McCarty: Once a month. Okay. What do you do when you get a
        match? I presume you would stop making the annuity payment.

        Mr. Katz: For a group annuity, we consider a match an indication of death. We
        suspend the annuity payment. We write to the family indicating that we have done
        that.

        60.    Katz’s testimony at the May 19, 2011 hearing demonstrates that during the Relevant

 Period, MetLife had access to the SSA-DMF and was actively using it since the 1980s to ensure

 that MetLife was not paying group annuitants, which include pension risk transfer annuitants, after

 they died. Katz’s testimony further establishes that MetLife was receiving the SSA-DMF monthly

 report with the names of all pension risk transfer annuitants who died since the last report. This



                                                 35
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 36 of 75 PageID #: 36



 report did not include the names of the pension risk transfer annuitants who were improperly being

 presumed to have passed away simply because they did not respond to two form letters.

        61.     Through the Multi-State Investigation, on April 19, 2012, MetLife entered into the

 2012 Settlement Agreement with these six state insurance departments, agreeing to pay nearly

 $500 million, with $40 million to compensate the states for the cost of the Multi-State Investigation

 and the remainder to pay policyholders whose benefits were wrongly withheld. A copy of the

 2012 Settlement Agreement is attached hereto as Exhibit 2.

        62.     As part of the 2012 Settlement Agreement, MetLife was required to conduct a

 “Thorough Search” for its beneficiaries. This thorough search went far beyond MetLife’s two (2)

 letter approach as described above and requires:

        A Thorough Search shall include any methodology believed likely to locate a
        Beneficiary. A Thorough Search will be completed the earlier of when (1) a
        Beneficiary has been located, or (2) the following steps, at a minimum, have been
        performed:


        (i)     The Company has used its best efforts to identify the Beneficiary and
                determine a current address for the Beneficiary based upon the Company’s
                records, including but not limited to internal databases
        (ii)    The Company has made two (2) attempts to contact the Beneficiary in
                writing at the address contained in Company’s records or at the address
                determined in (i) above; provided that, if such writing is returned as
                undeliverable, the Company will not be required to send any additional
                mailings to that address and will within thirty (30) days update the address
                using online search or locator tools, including but not limited to the DMF
                Update File, Lexis Nexis, Accurint or other comparable databases
        (iii)   In the event that no response is received to the writings specified in (ii.)
                above, or a writing is returned as undeliverable and no updated address can
                be located, the Company has attempted to contact the Beneficiary by any
                telephone number contained in Company’s records, including but not

                                                  36
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 37 of 75 PageID #: 37



                limited to its internal databases, provided that each attempted contact shall
                be logged;
        (iv)    In the event that no response has been received to the attempted contacts
                described above, the Company shall attempt to contact the Beneficiary at
                the most current e-mail address, if any;
        (v)     Send a third and final letter to the Beneficiary at the most current address
                available to the Company via certified mail; provided, however, that,
                subject to contrary state law requirements, such letter may be sent by first
                class mail if, at some point prior to sending it, the Company has accessed a
                commercially available database service, which is used to update addresses
                in order to check for a more current address for the Beneficiary.

        63.    MetLife’s agreement to conduct a “Thorough Search” as part of the 2012 Settlement

 Agreement meant that the Company began using certified mail, electronic mail, the telephone, and

 online databases to identify and contact annuitants, starting before the beginning of the Relevant

 Period. But MetLife did not do this for pension risk transfer annuitants, because MetLife

 specifically excluded pension risk transfer annuitants from the 2012 Settlement Agreement (see

 Exhibit 2 at p. 3, 2012 Settlement Agreement – Annuity Contract definition).

        64.    Plainly stated, as MetLife was improving its location practices for most annuitants,

 it deliberately excluded pension risk transfer annuitants. Instead, for pension risk transfer

 annuitants it left in place the same two letter practice that the 2012 Settlement Agreement was

 designed to remediate, and that Defendants knew, or recklessly disregarded, was inadequate.

        65.    At the time of the 2012 Settlement, Kandarian, Grisé, Hubbard, Kilts, and Kinney

 were members of MetLife’s Board. Directors Gutierrez and Kennard joined the MetLife Board

 shortly thereafter in 2013, followed by Morrison in 2014.




                                                 37
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 38 of 75 PageID #: 38



              THE COMPANY’S FALSE AND MISLEADING STATEMENTS

        66.    As a separate and related matter, and upon information and belief, beginning in

 2013, the Department of Labor’s (“DOL”) Philadelphia office began receiving questions from

 pensioners asking why they were not receiving their pension benefits. By 2015, the DOL’s

 Philadelphia office opened an investigation into the matter. Because of this investigation, MetLife

 launched an internal pilot program in August 2016 to address this issue, which was never disclosed

 to investors during the Relevant Period (the “Pilot Program”). The Pilot Program involved using

 additional data sources to locate missing pension risk transfer annuitants beyond the Company’s

 standard practice of sending two form letters and then presuming death when there was no

 response.

        67.    The number of pension risk transfer annuitants identified by the Pilot Program who

 were improperly presumed as deceased has not been disclosed by MetLife. And while the Pilot

 Program was progressing, MetLife continued to improperly release reserves that had been held for

 pension risk transfer annuitants, presumably because MetLife considered these annuitants were

 dead after not responding to two form letters.

        68.    On February 27, 2013, MetLife filed an annual report on Form 10-K for the fiscal

 year ended December 31, 2012 (the “2012 10-K”) with the SEC, which provided the Company’s

 annual financial results and position. The 2012 10-K was signed by Defendant Kandarian and

 John C. R. Hele, MetLife’s former Executive Vice President and Chief Financial Officer (“Hele”).

 The 2012 10-K contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002


                                                  38
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 39 of 75 PageID #: 39



 (“SOX”) by Defendant Kandarian and Hele attesting to the accuracy of financial reporting, the

 disclosure of any material changes to the Company’s internal control over financial reporting and

 the disclosure of all fraud.

         69.    The 2012 10-K stated the following regarding the Company’s controls and

 procedures:

         Item 9A. Controls and Procedures

         Management, with the participation of the Chief Executive Officer and Chief
         Financial Officer, has evaluated the effectiveness of the design and operation of the
         Company’s disclosure controls and procedures as defined in Exchange Act Rule
         13a-15(e) as of the end of the period covered by this report. Based on that
         evaluation, the Chief Executive Officer and Chief Financial Officer have
         concluded that these disclosure controls and procedures are effective.

         There were no changes to the Company’s internal control over financial reporting
         as defined in Exchange Act Rule 13a-15(f) during the quarter ended December 31,
         2012 that have materially affected, or are reasonably likely to materially affect, the
         Company’s internal control over financial reporting.

         Management’s Annual Report on Internal Control Over Financial Reporting

         Management of MetLife, Inc. and subsidiaries is responsible for establishing and
         maintaining adequate internal control over financial reporting. In fulfilling this
         responsibility, estimates and judgments by management are required to assess the
         expected benefits and related costs of control procedures. The objectives of internal
         control include providing management with reasonable, but not absolute, assurance
         that assets are safeguarded against loss from unauthorized use or disposition, and
         that transactions are executed in accordance with management’s authorization and
         recorded properly to permit the preparation of consolidated financial statements in
         conformity with accounting principles generally accepted in the United States of
         America.

         Management has documented and evaluated the effectiveness of the internal control
         of the Company at December 31, 2012 pertaining to financial reporting in
         accordance with the criteria established in Internal Control — Integrated

                                                  39
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 40 of 75 PageID #: 40



        Framework issued by the Committee of Sponsoring Organizations of the Treadway
        Commission.

        In the opinion of management, MetLife, Inc. maintained effective internal
        control over financial reporting at December 31, 2012. [Emphasis added].

        70.     On March 22, 2013, MetLife filed its definitive proxy statement on Form DEF 14A

 with the SEC (the “2013 Proxy”). The 2013 Proxy included proposals for the election of directors

 and approval of compensation paid to MetLife’s named executive officers. The 2013 Proxy did

 not disclose any issues or concerns with the effectiveness of MetLife’s internal controls. Instead,

 MetLife stated “[d]uring 2012, management updated its internal control documentation for

 changes in internal control and completed its testing and evaluation of MetLife’s system of internal

 control over financial reporting in response to the requirements set forth in Section 404 of the

 Sarbanes-Oxley Act of 2002 and related regulation.” In the 2013 Proxy, MetLife asked that each

 voting shareholder approve the MetLife directors up for election and further approve the executive

 compensation plan. The Director Defendants who were nominees at this time were Hubbard,

 Kandarian, Kilts, and Kinney.

        71.     On February 27, 2014, MetLife filed an annual report on Form 10-K for the fiscal

 year ended December 31, 2013 (the “2013 10-K”) with the SEC, which provided the Company’s

 annual financial results and position. The 2013 10-K was signed by Defendant Kandarian and

 Hele. The 2013 10-K contained signed SOX certifications by Defendant Kandarian and Hele

 attesting to the accuracy of financial reporting, the disclosure of any material changes to the

 Company’s internal control over financial reporting and the disclosure of all fraud.



                                                 40
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 41 of 75 PageID #: 41



        72.    The 2013 10-K stated the following regarding the Company’s controls and

 procedures:

        Item 9A. Controls and Procedures

        Management, with the participation of the Chief Executive Officer and Chief
        Financial Officer, has evaluated the effectiveness of the design and operation of the
        Company’s disclosure controls and procedures as defined in Exchange Act Rule
        13a-15(e) as of the end of the period covered by this report. Based on that
        evaluation, the Chief Executive Officer and Chief Financial Officer have
        concluded that these disclosure controls and procedures are effective.

        There were no changes to the Company’s internal control over financial reporting
        as defined in Exchange Act Rule 13a-15(f) during the quarter ended December 31,
        2013 that have materially affected, or are reasonably likely to materially affect, the
        Company’s internal control over financial reporting.

        Management’s Annual Report on Internal Control Over Financial Reporting

        Management of MetLife, Inc. and subsidiaries is responsible for establishing and
        maintaining adequate internal control over financial reporting. In fulfilling this
        responsibility, estimates and judgments by management are required to assess the
        expected benefits and related costs of control procedures. The objectives of internal
        control include providing management with reasonable, but not absolute, assurance
        that assets are safeguarded against loss from unauthorized use or disposition, and
        that transactions are executed in accordance with management’s authorization and
        recorded properly to permit the preparation of consolidated financial statements in
        conformity with accounting principles generally accepted in the United States of
        America.

        Management has documented and evaluated the effectiveness of the internal control
        of the Company at December 31, 2013 pertaining to financial reporting in
        accordance with the criteria established in Internal Control — Integrated
        Framework (1992) issued by the Committee of Sponsoring Organizations of the
        Treadway Commission.

        In the opinion of management, MetLife, Inc. maintained effective internal
        control over financial reporting at December 31, 2013. [Emphasis added].



                                                 41
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 42 of 75 PageID #: 42



        73.     On March 25, 2014, MetLife filed its definitive proxy statement on Form DEF 14A

 with the SEC (the “2014 Proxy”). The 2014 Proxy included proposals for the election of directors

 and approval of compensation paid to MetLife’s named executive officers. The 2014 Proxy did

 not disclose any issues or concerns with the effectiveness of MetLife’s internal controls. Instead,

 MetLife stated “[d]uring 2013, management updated its internal control documentation for

 changes in internal control and completed its testing and evaluation of MetLife’s system of internal

 control over financial reporting in response to the requirements set forth in Section 404 of the

 Sarbanes-Oxley Act of 2002 and related regulation.” It confirmed that MetLife’s Audit Committee

 reviewed the report of management’s assessment of the effectiveness of internal control over

 financial reporting contained in the Company’s 2013 10-K. In the 2014 Proxy, MetLife asked

 that each voting shareholder approve the MetLife directors up for election and further approve the

 executive compensation plan. The Director Defendants who were nominees at this time were

 Grisé, Gutierrez, Hubbard, Kandarian, Kennard, Kilts, Kinney, and Morrison.

        74.     On February 27, 2015, MetLife filed an annual report on Form 10-K for the fiscal

 year ended December 31, 2014 (the “2014 10-K”) with the SEC, which provided the Company’s

 annual financial results and position. The 2014 10-K was signed by Defendant Kandarian and

 Hele. The 2014 10-K contained signed SOX certifications by Defendant Kandarian and Hele

 attesting to the accuracy of financial reporting, the disclosure of any material changes to the

 Company’s internal control over financial reporting and the disclosure of all fraud.

        75.     The 2014 10-K stated the following regarding the Company’s controls and



                                                 42
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 43 of 75 PageID #: 43



 procedures:

        Item 9A. Controls and Procedures

        Management, with the participation of the Chief Executive Officer and Chief
        Financial Officer, has evaluated the effectiveness of the design and operation of the
        Company’s disclosure controls and procedures as defined in Exchange Act Rule
        13a-15(e) as of the end of the period covered by this report. Based on that
        evaluation, the Chief Executive Officer and Chief Financial Officer have
        concluded that these disclosure controls and procedures are effective.

        There were no changes to the Company’s internal control over financial reporting
        as defined in Exchange Act Rule 13a-15(f) during the quarter ended December 31,
        2014 that have materially affected, or are reasonably likely to materially affect, the
        Company’s internal control over financial reporting.

        Management’s Annual Report on Internal Control Over Financial Reporting
        Management of MetLife, Inc. and subsidiaries is responsible for establishing and
        maintaining adequate internal control over financial reporting. In fulfilling this
        responsibility, estimates and judgments by management are required to assess the
        expected benefits and related costs of control procedures. The objectives of internal
        control include providing management with reasonable, but not absolute, assurance
        that assets are safeguarded against loss from unauthorized use or disposition, and
        that transactions are executed in accordance with management’s authorization and
        recorded properly to permit the preparation of consolidated financial statements in
        conformity with GAAP.

        Management has documented and evaluated the effectiveness of the internal control
        of the Company at December 31, 2014 pertaining to financial reporting in
        accordance with the criteria established in Internal Control — Integrated
        Framework (2013) issued by the Committee of Sponsoring Organizations of the
        Treadway Commission.

        In the opinion of management, MetLife, Inc. maintained effective internal
        control over financial reporting at December 31, 2014. [Emphasis added].

        76.    On March 23, 2015, MetLife filed its definitive proxy statement on Form DEF 14A

 with the SEC (the “2015 Proxy”). The 2015 Proxy included proposals for the election of directors



                                                 43
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 44 of 75 PageID #: 44



 and approval of compensation paid to MetLife’s named executive officers. The 2015 Proxy did

 not disclose any issues or concerns with the effectiveness of MetLife’s internal controls. Instead,

 MetLife stated “[d]uring 2014, management updated its internal control documentation for

 changes in internal control and completed its testing and evaluation of MetLife’s system of internal

 control over financial reporting in response to the requirements set forth in Section 404 of the

 Sarbanes-Oxley Act of 2002 and related regulation.” It confirmed that MetLife’s Audit Committee

 reviewed the report of management’s assessment of the effectiveness of internal control over

 financial reporting contained in the Company’s 2014 10-K. In the 2015 Proxy, MetLife asked that

 each voting shareholder approve the MetLife directors up for election and further approve the

 executive compensation plan. The Director Defendants who were nominees at this time were

 Grisé, Gutierrez, Hubbard, Kandarian, Kelly, Kennard, Kilts, Kinney, and Morrison.

        77.     On February 25, 2016, Met Life filed an annual report on Form 10-K for the fiscal

 year ended December 31, 2015 (the “2015 10-K”) with the SEC, which provided the Company’s

 annual financial results and position. The 2015 10-K was signed by Defendant Kandarian and

 Hele. The 2015 10-K contained signed SOX certifications by Defendant Kandarian and Hele

 attesting to the accuracy of financial reporting, the disclosure of any material changes to the

 Company’s internal control over financial reporting and the disclosure of all fraud.

        78.     The 2015 10-K stated the following regarding the Company’s controls and

 procedures:

        Item 9A. Controls and Procedures



                                                 44
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 45 of 75 PageID #: 45



        Management, with the participation of the Chief Executive Officer and Chief
        Financial Officer, has evaluated the effectiveness of the design and operation of the
        Company’s disclosure controls and procedures as defined in Exchange Act Rule
        13a-15(e) as of the end of the period covered by this report. Based on that
        evaluation, the Chief Executive Officer and Chief Financial Officer have
        concluded that these disclosure controls and procedures are effective.

        There were no changes to the Company’s internal control over financial reporting
        as defined in Exchange Act Rule 13a-15(f) during the quarter ended December 31,
        2015 that have materially affected, or are reasonably likely to materially affect, the
        Company’s internal control over financial reporting.

        Management’s Annual Report on Internal Control Over Financial Reporting
        Management of MetLife, Inc. and subsidiaries is responsible for establishing and
        maintaining adequate internal control over financial reporting. In fulfilling this
        responsibility, estimates and judgments by management are required to assess the
        expected benefits and related costs of control procedures. The objectives of
        internal control include providing management with reasonable, but not absolute,
        assurance that assets are safeguarded against loss from unauthorized use or
        disposition, and that transactions are executed in accordance with management’s
        authorization and recorded properly to permit the preparation of consolidated
        financial statements in conformity with GAAP.

        Management has documented and evaluated the effectiveness of the internal control
        of the Company at December 31, 2015 pertaining to financial reporting in
        accordance with the criteria established in Internal Control — Integrated
        Framework (2013) issued by the Committee of Sponsoring Organizations of the
        Treadway Commission.

        In the opinion of management, MetLife, Inc. maintained effective internal
        control over financial reporting at December 31, 2015. [Emphasis added].

        79.    On April 26, 2016, MetLife filed its definitive proxy statement on Form DEF 14A

 with the SEC (the “2016 Proxy”). The 2016 Proxy included proposals for the election of directors

 and approval of compensation paid to MetLife’s named executive officers. The 2016 Proxy did

 not disclose any issues or concerns with the effectiveness of MetLife’s internal controls. Instead,



                                                 45
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 46 of 75 PageID #: 46



 MetLife stated: “[d]uring 2015, management updated its internal control documentation for

 changes in internal control and completed its testing and evaluation of MetLife’s system of internal

 control over financial reporting in response to the requirements set forth in Section 404 of the

 Sarbanes-Oxley Act of 2002 and related regulation.”            It confirmed that MetLife’s Audit

 Committee reviewed the report of management’s assessment of the effectiveness of internal

 control over financial reporting contained in the Company’s 2015 10-K. In the 2016 Proxy,

 MetLife asked that each voting shareholder approve the MetLife directors up for election and

 further approve the executive compensation plan. The Director Defendants who were nominees

 at this time were Grisé, Gutierrez, Hubbard, Kandarian, Kelly, Kennard, Kilts, Kinney, and

 Morrison.

        80.     On March 1, 2017, MetLife filed an annual report on Form 10-K for the fiscal year

 ended December 31, 2016 (the “2016 10-K”) with the SEC, which provided the Company’s annual

 financial results and position. The 2016 10-K was signed by Defendant Kandarian and Hele. The

 2016 10-K contained signed SOX certifications by Defendant Kandarian and Hele attesting to the

 accuracy of financial reporting, the disclosure of any material changes to the Company’s internal

 control over financial reporting and the disclosure of all fraud.

        81.     The 2016 10-K stated the following regarding the Company’s controls and

 procedures:

        Item 9A. Controls and Procedures

        Management, with the participation of the Chief Executive Officer and Chief
        Financial Officer, has evaluated the effectiveness of the design and operation of the


                                                  46
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 47 of 75 PageID #: 47



        Company’s disclosure controls and procedures as defined in Exchange Act Rule
        13a-15(e) as of the end of the period covered by this report. Based on that
        evaluation, the Chief Executive Officer and Chief Financial Officer have
        concluded that these disclosure controls and procedures are effective.

        There were no changes to the Company’s internal control over financial reporting
        as defined in Exchange Act Rule 13a-15(f) during the quarter ended December 31,
        2015 that have materially affected, or are reasonably likely to materially affect, the
        Company’s internal control over financial reporting.

        Management’s Annual Report on Internal Control Over Financial Reporting
        Management of MetLife, Inc. and subsidiaries is responsible for establishing and
        maintaining adequate internal control over financial reporting. In fulfilling this
        responsibility, estimates and judgments by management are required to assess the
        expected benefits and related costs of control procedures. The objectives of
        internal control include providing management with reasonable, but not absolute,
        assurance that assets are safeguarded against loss from unauthorized use or
        disposition, and that transactions are executed in accordance with management’s
        authorization and recorded properly to permit the preparation of consolidated
        financial statements in conformity with GAAP.

        Management has documented and evaluated the effectiveness of the internal control
        of the Company at December 31, 2015 pertaining to financial reporting in
        accordance with the criteria established in Internal Control — Integrated
        Framework (2013) issued by the Committee of Sponsoring Organizations of the
        Treadway Commission.

        In the opinion of management, MetLife, Inc. maintained effective internal
        control over financial reporting at December 31, 2015. [Emphasis added].

        82.    On April 27, 2017, MetLife filed its definitive proxy statement on Form DEF 14A

 with the SEC (the “2017 Proxy”). The 2017 Proxy included proposals for the election of directors

 and approval of compensation paid to MetLife’s named executive officers. The 2017 Proxy did

 not disclose any issues or concerns with the effectiveness of MetLife’s internal controls. Instead,

 MetLife stated: “[d]uring 2016, management updated its internal control documentation for



                                                 47
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 48 of 75 PageID #: 48



 changes in internal control and completed its testing and evaluation of MetLife’s system of internal

 control over financial reporting in response to the requirements set forth in Section 404 of the

 Sarbanes-Oxley Act of 2002 and related regulation.” It confirmed that MetLife’s Audit Committee

 reviewed the report of management’s assessment of the effectiveness of internal control over

 financial reporting contained in the Company’s 2016 10-K. In the 2017 Proxy, MetLife asked that

 each voting shareholder approve the MetLife directors up for election and further approve the

 executive compensation plan. The Director Defendants who were nominees at this time were

 Grisé, Gutierrez, Herzog, Hubbard, Kandarian, Kelly, Kennard, Kilts, Kinney, and Morrison.

        83.     The statements referenced above were materially false and/or misleading because

 they misinterpreted and failed to disclose the following adverse facts pertaining to the Company’s

 business and operations which were known to Defendants or recklessly disregarded by them.

 Specifically, Defendants made false and/or misleading statements and/or failed to disclose that: (i)

 MetLife’s practices and procedures used to estimate its reserves set aside for annuity and pension

 payments were inadequate; (ii) MetLife had inadequate internal controls over financial reporting;

 and (iii) as a result, Defendants’ statements about MetLife’s business, operations and prospects

 were materially false and misleading and/or lacked a reasonable basis at all relevant times.

                              THE TRUTH BEGINS TO EMERGE

        84.     On December 15, 2017, the Company filed a Form 8-K with the SEC during

 aftermarket hours announcing that the Company has not been able to locate some of the

 Company’s annuitant population and plan to provide an update upon the filing of the Form 10-K



                                                 48
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 49 of 75 PageID #: 49



 for the year ending December 31, 2017, stating in relevant part:

         Further, MetLife has been in the retirement business for many decades. As practices
         have evolved, we are improving the process used to locate a small subset of our
         total group annuitant population of approximately 600,000 that have moved jobs,
         relocated, or otherwise can no longer be reached via the information provided for
         them. We currently believe the portion of the subset that is most impacted is
         less than 5% of our total group annuitant population and they tend to be smaller
         size cases with average benefits of less than $150 per month.
         We are making our process more robust to include a wider set of search techniques
         and better utilize available technology. Taking these actions would result in
         strengthening reserves, which in the period recorded may be material to our results
         of operations and is not reflected in the outlook presented herein. We do not have
         an estimate at this point but we plan to provide further disclosure on our fourth
         quarter earnings call and in our annual report on Form 10-K for the year ended
         December 31, 2017.

         85.    On December 15, 2017, the Wall Street Journal published the article, “MetLife

 Discloses Failure to Pay Thousands of Workers’ Pensions” which discussed how MetLife failed

 to pay month pension benefits and how long this wrongdoing was occurring, stating in relevant

 part:

         MetLife Inc. said it had failed to pay monthly pension benefits to possibly tens of
         thousands of workers in accounts that it has on its books as part of its large
         retirement business.

         The New York insurer said it is seeking to find the retirees who are owed money
         and who generally have average benefits of less than $150 a month. It said it
         believes the group represents less than 5% of about 600,000 people who receive
         certain benefits from the firm.

         The discovery of the overdue money and the process of locating the missing people
         to pay them would require strengthening reserves, MetLife said in a filing. The
         company also said the amount “may be material to our results of operations.”

         The workers affected by Friday’s disclosure were likely owed a defined amount of
         monthly income when MetLife took on responsibility for the pensions from their

                                                 49
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 50 of 75 PageID #: 50



        employers, under a booming business known as pension risk transfer. MetLife
        didn’t say in what years it had acquired these particular pension plans, how many
        different plans the people were involved in, and how many years of missing income
        was owed.

        Some Wall Street analysts assumed that the payments could be 10 or more years,
        overdue. At $150 a month for 30,000 people—5% of the 600,000—over 10 years,
        that could be up to $540 million. [Emphasis added].

        86.     On December 18, 207, Pension & Investments published an article entitled

 “MetLife discloses it failed to pay benefits to some retirees from annuity buyouts” that included

 an emailed statement from MetLife. This article provides in part:

        MetLife said in an emailed statement on Monday that its prior process for locating
        retirees who fell into those categories was insufficient. The company declined to
        comment on the total amount and how far back the missed payments go.
        “While it is still difficult to track everyone down, we have not been as aggressive
        as we could have been,” the company said in a statement. “When we realized this
        was a significant issue, we launched an effort to do three things: figure out what
        happened, strengthen our processes so that we do a better job locating retirees, and
        promptly pay anyone we find — as we always do. We are implementing enhanced
        techniques within MetLife's retirement and income solutions business to better
        locate and promptly pay any group annuitant who may be entitled to benefits.”
        “We are deeply disappointed that we fell short of our own high standards. Our
        customers deserve better. We are committed to making this right for our customers.
        We found the issue, we self-reported it and we are committed to doing better,” the
        statement concluded. The company said it is cooperating with regulators.
        87.     This article also noted that Massachusetts and the chief of its securities division,

 had begun an investigation into MetLife not paying benefits to that population.

        88.     On this news, shares of MetLife fell $0.62 per share or over 1.2% over the next two

 trading days to close at $50.79 per share on December 19, 2017, damaging investors.

        89.     On January 29, 2018, MetLife issued a press release entitled, “MetLife


                                                   50
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 51 of 75 PageID #: 51



 Preannounces Preliminary Fourth Quarter 2017 Earnings, Reschedules Earnings Release and

 Conference Call” which announced that MetLife had to reschedule the earnings releases and

 conferences calls the fourth quarter 2017 and the full year 2017, that the Company identified

 material weaknesses in its internal controls, that the Company would have to make revisions to

 prior financial statements, and the SEC and New York Department of Financial Services made

 inquiries to the Company. This press release stated:

         NEW YORK -- (BUSINESS WIRE) -- Jan. 29, 2018 -- MetLife, Inc. (NYSE:
         MET) today announced it has postponed its earnings report and conference call
         related to its results for the fourth quarter and full year ended Dec. 31, 2017, which
         had previously been scheduled for Jan. 31, 2018, and Feb. 1, 2018, respectively.
         MetLife will now issue its fourth quarter and full year 2017 earnings report and its
         Fourth Quarter Financial Supplement on Tuesday, Feb. 13, 2018 after the market
         closes. The company will hold its earnings conference call and audio webcast on
         Wednesday, Feb. 14, 2018 from 8:00 to 9:00 a.m. (EST). MetLife expects to file
         its 2017 Form 10-K by March 1, 2018.

         On its Dec. 15, 2017, Investor Outlook Call, MetLife announced that it was
         undertaking a review of practices and procedures used to estimate its reserves
         related to certain Retirement and Income Solutions group annuitants who have been
         unresponsive or missing over time.

         Management of the company has determined the prior release of group annuity
         reserves resulted from a material weakness in internal control over financial
         reporting. MetLife expects to increase reserves in total between $525 million and
         $575 million pre-tax, to adjust for reserves previously released, as well as accrued
         interest and other related liabilities. The amount of the reserve increase is based in
         substantial part on actuarial, legal, statistical, and other assumptions. If actual facts
         and factors differ from those the company has assumed, the reserve the company
         has established could be adversely or positively affected.

         The total amount expected to impact fourth quarter 2017 net income is between
         $135 million and $165 million pre-tax, the majority of which represents a current
         period strengthening of reserves and will be reflected in Adjusted Earnings
         (formerly known as Operating Earnings). We expect the full year 2017 net income


                                                    51
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 52 of 75 PageID #: 52



        impact to be between $165 million and $195 million pre-tax. In addition, the
        company intends to make prior period revisions to reflect the balance of these
        adjustments in the appropriate historical periods. The company also expects to
        correct historical periods for unrelated errors in those periods, as required by
        accounting standards. Those errors were previously recorded in the periods in
        which the company identified them.

        Revisions to prior periods will be included in MetLife's 2017 Form 10-K and Fourth
        Quarter Financial Supplement. These revisions will not constitute a restatement of
        previously issued financial statements. These pre-tax revisions will be taxed at the
        35% U.S. tax rate in effect, and the impacts of the recently enacted U.S. tax reform
        legislation will be reflected in Corporate & Other in the fourth quarter of 2017.

        In connection with MetLife's review and enhancement of the processes and
        procedures relating to its Retirement and Income Solutions business in the United
        States, MetLife is currently reviewing its processes and procedures for identifying
        unresponsive and missing international group annuity annuitants and pension
        beneficiaries. In addition, MetLife recently initiated an ongoing global review of
        its processes and procedures for identifying unresponsive and missing
        policyholders and beneficiaries for the other insurance and annuity products it
        offers. MetLife is not currently aware of any material deficiencies in its
        identification of unresponsive or missing annuitants, policyholders or beneficiaries
        with respect to such products under review.

        MetLife had previously informed its primary state regulator, the New York
        Department of Financial Services, about this matter and is responding to
        questions from them and other state regulators. The U.S. Securities and
        Exchange Commission enforcement staff has also made an inquiry regarding
        this matter and MetLife is responding to its questions. To date, MetLife is not
        aware of any intentional wrongdoing in connection with this matter. [Emphasis
        added].

        90.    On this news, shares of MetLife fell $6.28 per share or over 11.6% over the next

 two trading days to close at $48.07 per share on January 31, 2018, damaging investors.

        91.    On February 13, 2018, MetLife filed a Form 8-K with the SEC, which also attached

 a press release, a quarterly financial supplement for the quarter ended December 31, 2017, and a



                                                52
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 53 of 75 PageID #: 53



 slide presentation. This 8-K reported that MetLife had two material weaknesses in internal control

 that were caused by the Company’s improper practice for locating pension risk transfer annuitants,

 stating, in relevant part:

         On December 15, 2017, MetLife, Inc. (together with its subsidiaries, the
         “Company”) announced that it was undertaking a review of practices and
         procedures used to estimate its reserves related to certain Retirement and Income
         Solutions (“RIS”) group annuitants who have been unresponsive or missing over
         time. As a result of this process, management, in consultation with the Audit
         Committee of MetLife, Inc.’s Board of Directors, has identified a material
         weakness in the Company’s internal control over financial reporting related to
         certain RIS group annuity reserves.

                                             *     *    *

         Based on the Company’s internal review, MetLife, Inc.’s Chief Executive Officer
         (“CEO”) and Chief Financial Officer (“CFO”) determined that there were
         deficiencies in the design and/or execution of internal controls that aggregated to a
         material weakness. Management determined that a lack of adequate controls over
         the administrative and accounting practices relating to certain RIS group annuity
         reserves and the untimely communication and escalation of issues regarding those
         reserves throughout the Company contributed to the material weakness.

         In conjunction with the material weakness, the Company increased reserves by
         $510 million pre-tax to reinstate reserves previously released, and to reflect accrued
         interest and other related liabilities. Of the increase of $510 million, $372 million
         was considered an error and will be recorded as a revision to prior years presented
         in MetLife, Inc.’s Annual Report on Form 10-K for the year ended December 31,
         2017 (the “2017 10-K”) and Quarterly Financial Supplement for the quarter ended
         December 31, 2017.

                                              *    *    *

         Management’s Annual Report on Internal Control Over Financial Reporting

         Management is responsible for establishing and maintaining adequate internal
         control over financial reporting as defined in Exchange Act Rule 13a-15(f). In
         fulfilling this responsibility, estimates and judgments by management are required


                                                  53
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 54 of 75 PageID #: 54



       to assess the expected benefits and related costs of control procedures. The
       objectives of internal control include providing management with reasonable, but
       not absolute, assurance that assets are safeguarded against loss from unauthorized
       use or disposition, and that transactions are executed in accordance with
       management’s authorization and recorded properly to permit the preparation of
       consolidated financial statements in conformity with accounting principles
       generally accepted in the United States of America (“GAAP”).

       Management evaluated the design and operating effectiveness of the Company’s
       internal control over financial reporting based on the criteria established in Internal
       Control — Integrated Framework (2013) issued by the Committee of Sponsoring
       Organizations of the Treadway Commission (“the COSO framework”). Solely
       because of the material weakness in internal control over financial reporting
       described below, in the opinion of management, MetLife, Inc. has not maintained
       effective internal control over financial reporting at December 31, 2017.

       A material weakness (as defined in Rule 12b-2 under the Exchange Act) is a
       deficiency, or a combination of deficiencies, in internal control over financial
       reporting, such that there is a reasonable possibility that a material misstatement of
       the Company’s annual or interim financial statements will not be prevented or
       detected on a timely basis.

       Identification of the Material Weakness in Internal Controls over Financial
       Reporting

       Approximately 25 years ago, companies that are or have been MetLife, Inc.
       subsidiaries established a practice of releasing the full insurance liability after two
       attempts at contacting these annuitants, based on the presumption that these
       annuitants would never respond and had not become entitled to benefits based on
       certain contractual provisions. The number of impacted annuitants for whom the
       Company released the full insurance liability was no more than 1,000 in any one
       year, and over the entire period totaled approximately 13,500 as of December 31,
       2017, which is approximately 2% of the total group annuitant population.

       Following a detailed review, management concluded that such administrative
       practices were not sufficient to allow for reserves to be released. In addition,
       management concluded that the reserve release process issues, to the extent
       identified earlier, were not timely communicated or escalated throughout the
       Company, hindering the Company’s ability to fully identify and address these
       issues in a timely manner.


                                                 54
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 55 of 75 PageID #: 55




        Management concluded its internal control over financial reporting as of December
        31, 2017 was not effective based on the criteria established in the COSO
        framework. The Company has identified the following deficiencies in the principles
        associated with both the control activities and information and communication
        components of the COSO framework:

              •   Ineffective design and operating effectiveness of the controls related to
                  processes and procedures for identifying unresponsive and missing group
                  annuity annuitants and pension beneficiaries (Control Activities); and

              •   Ineffective design and operating effectiveness of the controls intended to
                  ensure timely communication and escalation of the issue throughout the
                  Company. (Information & Communication).

        92.       The February 13, 2018 Form 8-K included a status from MetLife of its material

 weakness remediation, and states in relevant part:

        Status of the Material Weakness Remediation

        The following remediation activities highlight the Company’s commitment to
        remediating its identified material weakness:

        •         Control Activities — The Company is making immediate changes to its
                  administrative and accounting procedures and search practices to identify,
                  contact, and record responses from “unresponsive and missing” plan
                  annuitants and to otherwise locate missing annuitants. These procedures,
                  which management will continue to refine, include, but are not limited to:

                  o      Earlier, and more frequent, attempts to contact all annuitants prior to
                         their normal retirement date (“NRD”), including the use of certified
                         mail and additional external database searches;

                  o      Revisions to communications to annuitants regarding their benefits,
                         the consequences of failing to respond to the communications, and
                         confirmation and use of current mailing addresses, email addresses
                         and telephone numbers;



                                                   55
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 56 of 75 PageID #: 56




                 o      Simplification and clarity of language in notification letters sent to
                        annuitants;

                 o      Additional data checks using additional commercial locator services
                        90 days before NRD and when receiving returned mail; and

                 o      Contacting the original plan sponsor (if available), as well as any
                        contingent annuitant or beneficiary on file.

         •      Information and Communication—The Company is reviewing its practices
         regarding timely communication, escalation, and knowledge sharing throughout the
         Company.

         93.    On or about February 14, 2018, MetLife hosted an investor conference call. During

 this call, Kandarian discussed MetLife’s RIS business and the disclosed material weaknesses

 stating in relevant part:

         Most of my comment this morning will focus on the issue within our Retirement
         and Income Solutions business that caused us to delay earnings and take an after-
         tax charge of $331 million or $510 million pretax.

         Simply put, this is not our finest hour. We had an operational failure that never
         should have happened and it is deeply embarrassing. We are undertaking a
         thorough review of our practices, processes and people to understand where we fell
         short and how we can reset the bar at the high level people have come to expect
         from us over our 150-year history. The Board of Directors is fully engaged on this
         issue as well.

                                           *       *       *

         Recently, the Department of Labor has been urging companies that sponsor pension
         plans to do a better job of finding their own unresponsive and missing participants.
         A pilot program MetLife conducted in 2016 and 2017 confirmed that with better
         outreach, we could establish contact with more people. In the 1990s, MetLife
         established a practice of releasing reserves when the company could not establish
         contact with an annuitant. In retrospect, based in the process we had in place, this
         was an error.

                                                  56
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 57 of 75 PageID #: 57




                                         *      *       *

       As we noted publicly in December, we launched an assessment into what happened.
       Well, I can report that to date, MetLife has not found any evidence of intentional
       wrongdoing. I can also tell you that we are taking action to hold people
       accountable. In addition, we have taken steps to strengthen our processes for
       finding unresponsive and missing annuitants. These include additional mailings,
       certified mailings, phone calls and the use of additional third-party firms
       specializing in locating missing participants.

                                        *        *      *

       MetLife’s core purpose is providing financial protection to our customers. Central
       to that purpose is the timely payment of benefits, which makes this issue especially
       distressing to me. I am deeply disappointed that we fell short of our own high
       standards. Our customers deserve our best efforts to find and pay them. We will do
       better. While I wish this issue had been escalated earlier for remediation, MetLife
       discovered the issue itself, self-reported it to our primary regulator, publicly
       disclosed it and is taking all necessary steps to fix it.

       I will now discuss some of the ramifications of the group annuity issue. As
       mentioned, we took a charge to restore reserves previously release as well as
       accrued interest. Most of the charge is associated with periods prior to 2017. Given
       the size and nature of the issue, management has identified a material weakness in
       internal control of our financial reporting. This deficiency is only related to group
       annuity reserves.

       The material weakness we identified had 2 components. First, we had a lack of
       adequate controls over the administrative and accounting practices that led to the
       release of the reserves. Historically, MetLife would try to reach annuitants twice,
       once when they approach the normal retirement age of 65 and a second time
       when they approach required minimum distribution age of 70.5. As noted, we
       improperly released reserves for those annuitants who were unresponsive after
       the second attempt.

       The second component was failure to escalate sooner. The reserve release process
       issues were not communicated or escalated on a timely basis throughout MetLife,
       which hindered our ability to identify and address them. We are working hard to



                                                57
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 58 of 75 PageID #: 58



        remediate the material weakness and expect to make progress in 2018. John Hele
        will discuss the material weakness further.

                                         *        *      *

        We are also cooperating with our regulators on this matter, including the New York
        Department of Financial Services as our primary insurance regulator as well as the
        Securities and Exchange Commission as our securities regulator. [Emphasis
        added].

        94.    Regarding Kandarian’s representation that MetLife was “. . . taking action to hold

 people accountable”, starting on or about February 26, 2018 it was widely reported that Robin

 Lenna, MetLife’s Executive Vice President of RIS was “retiring” effective March 1, 2018.

 Additionally, in MetLife’s 2018 Proxy it disclosed that “MetLife’s Compensation Committee

 ensured continued alignment between performance and pay by: . . . reducing the CEO’s

 [Kandarian] annual incentive award for 2017 by $1 million (25%) from 2016 while modestly

 increasing LTI [Long Term Incentives] from prior grant to reinforce alignment with shareholders;

 decreasing the CFO’s [Hele] annual incentive award for 2017 by 25% from 2016 and also

 decreasing LTI from prior grant . . . .” The 2018 Proxy further stated:

        Mr. Hele’s AVIP [Annual Variable Incentive Plan] for 2017 performance and LTI
        granted in 2018 are less than for 2016 in consideration of the Company’s
        performance in managing financial matters, including material weaknesses in
        internal control over financial reporting.

                                          *      *      *

        The Committee approved an AVIP award for Mr. Kandarian for 2017 that was
        down 25% from 2016 (a decrease of $1,000,000), reflecting the Committee’s
        review of Mr. Kandarian’s 2017 contributions to the Company’s achievements in
        financial performance and progress on strategic objectives, and also the Company’s
        operational challenges and trailing relative shareholder returns. Mr. Kandarian’s


                                                 58
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 59 of 75 PageID #: 59



        compensation for 2017 performance was balanced with an increase in LTI granted
        in 2018, to recognize progress toward long-term strategic objectives and confidence
        in Mr. Kandarian’s ability to achieve them.

                                           *       *       *

        Mr. Kandarian recommended, and the Committee approved, an AVIP award for
        2017 that was down 25% from 2016 (decrease of $500,000).

In the 2018 Proxy, MetLife provided no clarification regarding its listed inconsistent AVIP

decreased amount paid to Kandarian ($1,000,000 vs. $500,000).

        95.     On May 7, 2018, MetLife filed a Form 8-K with the SEC and attaching its May 1,

 2018 press release announcing the “retirement” of Hele as MetLife’s Executive Vice President and

 Chief Financial Officer. The Form 8-K and press release only referred to Hele as “retiring”, and

 in the press release Kandarian thanked Hele for his service. In fact, a review of the MetLife/Hele

 May 12, 2018 Separation Agreement (attached hereto as Exhibit 3) demonstrates that MetLife is

 required to refer to Hele’s departure only as a “retirement”, stating in relevant part:

        MetLife agrees to instruct its Executive Group, direct reports to its CEO and direct
        reports to its Chief Financial Officer (i) to continue to refer to Mr. Hele’s departure
        from MetLife as a retirement; and (ii) not to make any personally or professionally
        disparaging or demeaning remarks about Mr. Hele […]

        96.     Notwithstanding MetLife’s earlier representation that “. . . we are taking action to

 hold people accountable. . .”, the MetLife/Hele May 12, 2018 Separation Agreement evidences

 the opposite. Through this Separation Agreement, Hele continued his employment with MetLife

 through a defined transition period as a “Special Actuarial Advisor to the Chief Executive Officer”.

 Hele continued to receive his previous base salary and enjoy the same employee benefits. This



                                                  59
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 60 of 75 PageID #: 60



 Separation Agreement also provides for an additional payment to Hele of up to $1.5 million

 payable not later than March 15, 2019. Further, Hele’s rights under any MetLife Stock and

 Incentive Compensation Plan and Equity Awards are generally not affected by this Separation

 Agreement, except that the term of Hele’s employment shall include this additional transition time.

         97.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

 in the market value of the Company’s common shares, Plaintiff and other Class members have

 suffered significant losses and damages.

                 DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

         98.    Plaintiff brings this action derivatively in the right and for the benefit of the

 Company to redress injuries suffered and to be suffered as a direct and proximate result of the

 breaches of fiduciary duties and gross mismanagement by the Director Defendants.

         99.    Plaintiff will adequately and fairly represent the interests of MetLife in enforcing

 and prosecuting its rights and has retained counsel competent and experienced in derivative

 litigation.

         100.   Plaintiff is a current owner of the Company stock and has continuously been an

 owner of Company stock during all times relevant to the Director Defendants’ wrongful course of

 conduct alleged herein. Plaintiff understands his obligation to hold stock throughout the duration

 of this action and is prepared to do so.

         101.   Because of the facts set forth herein, Plaintiff has not made a demand on the Board

 of MetLife to institute this action against the Director Defendants. Such demand would be a futile



                                                 60
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 61 of 75 PageID #: 61



 and useless act because the Board is incapable of making an independent and disinterested decision

 to institute and vigorously prosecute this action.

        102.    The MetLife Board is currently comprised of twelve (12) members - Kandarian,

 Grisé, Gutierrez, Hassell, Herzog, Hubbard, Kelly, Kennard, Kilts, Kinney, McKenzie and

 Morrison. Thus, Plaintiff is required to show that a majority of Defendants, i.e., six (6), cannot

 exercise independent objective judgment about whether to bring this action or whether to

 vigorously prosecute this action.

        103.    The Director Defendants face a substantial likelihood of liability in this action

 because they caused MetLife to issue false and misleading statements concerning the information

 described herein. Because of their advisory, executive, managerial, and directorial positions with

 MetLife, the Director Defendants had knowledge of material non-public information regarding the

 Company and were directly involved in the operations of the Company at the highest levels.

        104.    The Director Defendants either knew or should have known of the false and

 misleading statements that were issued on the Company’s behalf and took no steps in a good faith

 effort to prevent or remedy that situation.

        105.    The Director Defendants (or at the very least a majority of them) cannot exercise

 independent objective judgment about whether to bring this action or whether to vigorously

 prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

 Complaint, Plaintiff has not made (and should be excused from making) a pre-filing demand on

 the Board to initiate this action because making a demand would be a futile and useless act.



                                                  61
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 62 of 75 PageID #: 62



         106.   Each of the Director Defendants approved and/or permitted the wrongs alleged

 herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

 Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

 complained of herein and are therefore not disinterested parties.

         107.   Each of the Director Defendants authorized and/or permitted the false statements to

 be disseminated directly to the public and made available and distributed to shareholders,

 authorized and/or permitted the issuance of various false and misleading statements, and are

 principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

 prosecute such a suit even if they instituted it.

         108.   Additionally, each of the Director Defendants received payments, benefits, stock

 options, and other emoluments by virtue of their membership on the Board and their control of the

 Company.

                THE DIRECTOR DEFENDANTS ARE NOT INDEPENDENT

 Defendant Kandarian

         109.   Defendant Kandarian is the CEO and president of MetLife. Defendant Kandarian

 is also a Director of the Company and has held this position since 2012. Defendant Kandarian is

 not disinterested or independent, and therefore, is incapable of considering demand because

 Kandarian (as CEO and president) is an employee of the Company who derived substantially all

 of his income from his employment with MetLife, making him not independent. In fact, since

 2012, MetLife has paid Kandarian almost $100 million as its president and CEO. As such,



                                                     62
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 63 of 75 PageID #: 63



 Kandarian cannot independently consider any demand to sue himself for breaching his fiduciary

 duties to the Company, because that would expose him to liability and threaten his livelihood.

 Additionally, MetLife admits that Kandarian is not independent in its 2018 Proxy and in other

 public filings.

         110.      This lack of independence and financial benefits received by Defendant Kandarian

 renders him incapable of impartially considering a demand to commence and vigorously prosecute

 this action.

 Long Standing Director Defendants Grisé, Kilts,
 Hubbard, Kinney, Kandarian, Gutierrez, and Kennard

         111.      Grisé joined the MetLife Board of Directors in 2004. Since 2012, MetLife has paid

 Grisé more than $1.8 million.

         112.      Kilts joined the MetLife Board of Directors in 2005. Since 2012, MetLife has paid

 Kilts more than $1.6 million.

         113.      Hubbard joined the MetLife Board of Directors in 2007. Since 2012, MetLife has

 paid Hubbard more than $1.6 million.

         114.      Kinney joined the MetLife Board of Directors in 2009. Since 2012, MetLife has

 paid Grisé more than $1.5 million.

         115.      Kandarian joined MetLife in 2005 as an executive officer and joined its Board of

 Directors in 2012. Since 2012, MetLife has paid Kandarian more than $99 million.

         116.      Gutierrez joined the MetLife Board of Directors in 2013. Since 2013, MetLife has

 paid Gutierrez more than $1.2 million.


                                                   63
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 64 of 75 PageID #: 64



        117.    Kennard joined the MetLife Board of Directors in 2013. Since 2013, MetLife has

 paid Kennard more than $1.1 million.

        118.    Each of these long-standing directors (except Gutierrez and Kennard) were

 members of MetLife’s Board during the Multi-State Investigation and the 2012 Settlement

 Agreement discussed herein. As such, each of these defendants knew or recklessly disregarded

 the issues, findings and results of this investigation and settlement, which directly relates to the

 wrongful conduct now alleged and admitted by MetLife.

        119.    Gutierrez and Kennard, though not members of the Board at the time of the Multi-

 State Investigation and the 2012 Settlement Agreement, knew of this Multi-State Investigation and

 the 2012 Settlement Agreement or should have know and/or recklessly disregarded these matters.

        120.    Based on this prior knowledge and experience which directly relates to the issues

 and allegations of wrongdoing alleged herein, Grisé, Kilts, Hubbard, Kinney, Kandarian,

 Gutierrez, and Kennard failed to ensure that adequate internal controls were in place regarding the

 serious business reporting issues and deficiencies described above. Therefore, Defendants Grisé,

 Kilts, Hubbard, Kinney, Kandarian, Gutierrez, and Kennard face a substantial likelihood of

 liability for their breach of fiduciary duties and any demand upon them is futile.

 Audit Committee – Defendants Grisé, Hassell, Herzog, Kelly, Kinney, and McKenzie

        121.    Grisé has been a member of the Audit Committee from at least 2011 to the present.

        122.    Hassell has been a member of the Audit Committee since 2018.




                                                 64
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 65 of 75 PageID #: 65



         123.      Herzog has been the Chairman and a member of the Audit Committee from 2017

 to the present.

         124.      Kelly been a member of the Audit Committee from 2015 to the present.

         125.      Kinney has been a member of the Audit Committee from at least 2011 to the

 present.

         126.      McKenzie has been a member of the Audit Committee since 2018.

         127.      Pursuant to the Company’s Audit Committee Charter, the members of the Audit

 Committee are responsible for, inter alia, reviewing Management’s Discussion and Analysis, press

 releases, and assuring the adequacy and effectiveness of disclosure controls, ensure ethical

 compliance, and otherwise meet their responsibilities as set forth in the Audit Committee Charter

 as set forth herein.

         128.      Defendants Grisé, Hassell, Herzog, Kelly, Kinney, and McKenzie, and during the

 times each served on this committee, breached their fiduciary duties of due care, loyalty, and good

 faith, because the Audit Committee, inter alia, permitted the use of inadequate practices and

 procedures to estimate its reserves set aside for annuity and pension payments, allowed or

 permitted false and misleading statements to be disseminated in the Company’s SEC filings and

 other disclosures and, otherwise failed to ensure that adequate internal controls were in place

 regarding the serious business reporting issues and deficiencies described above. Therefore,

 Defendants Grisé, Hassell, Herzog, Kelly, Kinney, and McKenzie face a substantial likelihood of

 liability for their breach of fiduciary duties and any demand upon them is futile.



                                                  65
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 66 of 75 PageID #: 66



 Finance and Risk Committee – Defendants Hassell,
 Herzog, Hubbard, Kelly, Kennard, and Kinney

        129.       Hassell has been a member of the Finance and Risk Committee since 2018.

        130.       Herzog has been a member of the Finance and Risk Committee from 2017 to the

 present.

        131.       Hubbard has been a member of the Finance and Risk Committee from at least 2011

 to the present.

        132.       Kelly has been a member of the Finance and Risk Committee from 2015 to the

 present, and Chairman of this committee in 2018.

        133.       Kennard has been a member of the Finance and Risk Committee from 2015 to the

 present.

        134.       Kinney has been a member of the Finance and Risk Committee from at least 2011

 to the present.

        135.       The Finance and Risk Committee is responsible for, among other matters,

 assessment and management of material risks. Based thereon, the Hassell, Herzog, Hubbard,

 Kelly, Kennard, and Kinney were responsible for knowingly or recklessly allowing the material

 risks of not paying beneficiaries life insurance payments when due and not instituting or

 maintaining adequate internal controls to monitor the Company’s risks, including obligations owed

 to annuitants and/or the states due to escheatment. Despite their knowledge or reckless disregard,

 Hassell, Herzog, Hubbard, Kelly, Kennard, and Kinney permitted, recklessly disregarded, or

 caused these material risks.


                                                 66
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 67 of 75 PageID #: 67



        136.    Accordingly, Hassell, Herzog, Hubbard, Kelly, Kennard, and Kinney breached their

 fiduciary duty of loyalty and good faith because they participated in the wrongdoing described

 herein. Thus, the Finance and Risk Policy Committee Defendants face a substantial likelihood of

 liability for their breach of fiduciary duties so any demand upon them is futile.

 Compensation Committee – Defendants Grisé, Hassell, Herzog, Kelly, Kilts, and Morrison

        137.    Grisé has been a member of the Compensation Committee from at least 2011 to the

 present.

        138.    Hassell has been a member of the Compensation Committee since 2018.

        139.    Herzog has been a member of the Compensation Committee from 2017 to the

 present.

        140.    Kelly has been a member of the Compensation Committee from 2017 to the present.

        141.    Kilts has been a member of the Compensation Committee and its Chairman from at

 least 2011 to the present.

        142.    Morrison has been a member of the Compensation Committee from 2014 to the

 present.

        143.    The Compensation Committee is responsible for, among other things, approving

 compensation packages for the CEO (Kandarian) and other executive officers and ensuring that

 MetLife’s compensation programs do not encourage excessive or inappropriate risk taking. As

 members of the Compensation Committee, Grisé, Hassell, Herzog, Kelly, Kilts, and Morrison

 breached their fiduciary duty of loyalty and good faith including but not limited to their approval



                                                  67
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 68 of 75 PageID #: 68



 of compensation to Kandarian, Hele, and other executive officers, approving the MetLife / Hele

 Separation Agreement, and failing to protect against excessive or inappropriate risk taking. These

 directors further supported and permitted the characterization of the public disclosures relating to

 alleged compensation reductions to Kandarian and Hele as discussed herein.

        144.    Based thereon, Grisé, Hassell, Herzog, Kelly, Kilts, and Morrison face a substantial

 likelihood of liability for their breach of fiduciary duties so any demand upon them is futile.

                                                COUNT I

                 Against the Director Defendants for Breach of Fiduciary Duty

        145.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        146.    The Director Defendants owe the Company fiduciary obligations. By reason of

 their fiduciary relationships, the Director Defendants owed and owe the Company the highest

 obligation of good faith, fair dealing, loyalty, and due care.

        147.    The Director Defendants violated and breached their fiduciary duties of care,

 loyalty, reasonable inquiry, and good faith.

        148.    The Director Defendants engaged in a sustained and systematic failure to properly

 exercise their fiduciary duties. Among other things, the Director Defendants breached their

 fiduciary duties of loyalty and good faith by permitting the use of inadequate practices and

 procedures to estimate its reserves set aside for annuity and pension payments, allowing or

 permitting false and misleading statements to be disseminated in the Company’s SEC filings and



                                                  68
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 69 of 75 PageID #: 69



 other disclosures and, otherwise failing to ensure that adequate internal controls were in place

 regarding the serious business reporting issues and deficiencies described above. These actions

 could not have been a good faith exercise of prudent business judgment to protect and promote the

 Company’s corporate interests.

        149.    As a direct and proximate result of the Director Defendants’ failure to perform their

 fiduciary obligations, the Company has sustained significant damages.          As a result of the

 misconduct alleged herein, the Director Defendants are liable to the Company.

        150.    As a direct and proximate result of the Director Defendants’ breach of their

 fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate

 image and goodwill. Such damage includes, among other things, costs associated with defending

 securities lawsuits, severe damage to the share price of the Company, resulting in an increased cost

 of capital, and reputational harm.

                                              COUNT II

                  Against the Director Defendants for Gross Mismanagement

        151.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        152.    By their actions alleged herein, the Director Defendants, either directly or through

 aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

 to prudently managing the assets and business of the Company in a manner consistent with the

 operations of a publicly held corporation.



                                                 69
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 70 of 75 PageID #: 70



        153.    As a direct and proximate result of the Director Defendants’ gross mismanagement

 and breaches of duty alleged herein, the Company has sustained significant damages in excess of

 hundreds of millions of dollars.

        154.    Because of the misconduct and breaches of duty alleged herein, the Director

 Defendants are liable to the Company.

                                             COUNT III

                Against the Director Defendants for Waste of Corporate Assets

        155.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        156.    The wrongful conduct alleged regarding the issuance of false and misleading

 statements was continuous, connected, and on-going throughout the Relevant Period. It resulted

 in continuous, connected, and ongoing harm to the Company.

        157.    As a result of the misconduct described above, the Director Defendants wasted

 corporate assets by, inter alia: (i) paying excessive compensation, bonuses, and termination

 payments to certain of its executive officers; (ii) awarding self-interested stock options to certain

 officers and directors; and (iii) incurring potentially millions of dollars of legal liability and/or

 legal costs to defend Defendants’ unlawful actions.

        158.    As a result of the waste of corporate assets, the Director Defendants are liable to the

 Company.

        159.    Plaintiff, on behalf of MetLife, has no adequate remedy at law.



                                                  70
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 71 of 75 PageID #: 71



                                             COUNT IV

                        Against the Director Defendants for Violations of
                      Section 10(b) of the Exchange Act and SEC Rule 10b-5

        160.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        161.    During the Relevant Period, the Director Defendants disseminated or approved

 public statements that failed to disclose (a) that MetLife’s practices and procedures used to

 estimate its reserves set aside for annuity and pension payments were inadequate; (b) that MetLife

 had inadequate internal controls over financial reporting; and (c) that as a result, the Company’s

 reserves were inaccurate, insufficient, and misstated. Thus, the price of the Company’s shares was

 artificially inflated due to the deception of the Director Defendants.

        162.    As such the Director Defendants caused the Company to violate section 10(b) of

 the Exchange Act and SEC Rule 10b-5 in that they:

                (a)     employed devices, schemes, and artifices to defraud; and

                (b)     made untrue statements of material facts or omitted to state material facts

        necessary in order to make the statements made, in light of the circumstances under which

        they were made, not misleading.

        163.    As a result of the Director Defendants’ misconduct, the Company is suffering

 litigation expense and reputational harm in the marketplace in violation of section 10(b) of the

 Exchange Act and SEC Rule 10b-5.




                                                  71
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 72 of 75 PageID #: 72



                                            COUNT V

                       Against the Director Defendants for Violations of
                     Section 14(a) of the Exchange Act and SEC Rule 14a-9

        164.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        165.    SEC Rule 14a-9, promulgated pursuant to section 14(a) of the Exchange Act,

 provides that no proxy statement shall contain “any statement which, at the time and in the light

 of the circumstances under which it is made, is false or misleading with respect to any material

 fact, or which omits to state any material fact necessary in order to make the statements therein

 not false or misleading.” 17 C.F.R. §240.14a-9. Specifically, the Company’s proxy statement

 violated section 14(a) of the Exchange Act and SEC Rule 14a-9 because it included materially

 false and misleading information and failed to disclose (a) MetLife’s practices and procedures

 used to estimate its reserves set aside for annuity and pension payments were inadequate; (b)

 MetLife had inadequate internal controls over financial reporting; and (c) as a result, Defendants’

 statements about MetLife’s business, operations and prospects were materially false and

 misleading and/or lacked a reasonable basis at all relevant times.

        166.    In the exercise of reasonable care, the Director Defendants should have known that

 the statements contained in the proxy statements were materially false and misleading.

        167.    The misrepresentations and omissions in the proxy statements were material to

 Company stockholders and investors in determining how to vote on MetLife’s various proposals.

 The proxy statement was an essential link in the accomplishment of the continuation of these


                                                 72
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 73 of 75 PageID #: 73



 defendants’ continued violation of their fiduciary duties.

        168.    The Company was damaged as a result of these defendants’ material

 misrepresentations and omissions in the proxy statement.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (A)     Declaring that Plaintiff may maintain this action on behalf of the Company and that

 Plaintiff is an adequate representative of the Company;

        (B)     Finding Defendants liable for breaching their fiduciary duties owed to the

 Company;

        (C)     Directing Defendants to take all necessary actions to reform and improve the

 Company’s corporate governance, risk management, and internal operating procedures to comply

 with applicable laws and to protect the Company and its stockholders from a repeat of the rampant

 wrongful conduct described herein;

        (D)     Awarding Plaintiff the costs and disbursements of this action, including attorneys’,

 accountants’, and experts’ fees; and

        (E)     Awarding such other and further relief as is just and equitable.

                                   JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.




                                                    73
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 74 of 75 PageID #: 74




 Dated: January 18, 2019

                                    GAINEY McKENNA & EGLESTON

                              By:   /s/ Gregory M. Egleston
                                    Gregory M. Egleston
                                    Thomas J. McKenna
                                    440 Park Avenue South, 5th Floor
                                    New York, NY 10016
                                    Telephone: (212) 983-1300
                                    Facsimile: (212) 983-0383
                                    Email: gegleston@gme-law.com
                                    Email: tjmckenna@gme-law.com

                                    Attorneys for Plaintiff




                                      74
Case 1:19-cv-00393-PKC-RER Document 1 Filed 01/18/19 Page 75 of 75 PageID #: 75
